EXHIBIT 10.1

 

Published CUSIP Number: 49916MAD3

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 3, 2012

 

among

 

KNOLL, INC.,

as the Borrower,

 

THE DOMESTIC SUBSIDIARIES OF THE BORROWER,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

28

1.03

Accounting Terms

29

1.04

Rounding

29

1.05

Exchange Rates; Currency Equivalents

29

1.06

Times of Day

30

1.07

Letter of Credit Amounts

30

1.08

Additional Alternative Currencies

30

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

31

2.01

Loans

31

2.02

Borrowings, Conversions and Continuations of Loans

34

2.03

Letters of Credit

35

2.04

Swing Line Loans

44

2.05

Prepayments

47

2.06

Termination or Reduction of Aggregate Revolving Commitments

48

2.07

Repayment of Loans

49

2.08

Interest

49

2.09

Fees

50

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

50

2.11

Evidence of Debt

51

2.12

Payments Generally; Administrative Agent’s Clawback

51

2.13

Sharing of Payments by Lenders

53

2.14

Cash Collateral

54

2.15

Defaulting Lenders

54

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

57

3.01

Taxes

57

3.02

Illegality

61

3.03

Inability to Determine Rates

61

3.04

Increased Costs

62

3.05

Compensation for Losses

63

3.06

Mitigation Obligations; Replacement of Lenders

64

3.07

Survival

64

ARTICLE IV GUARANTY

64

4.01

The Guaranty

64

4.02

Obligations Unconditional

65

4.03

Reinstatement

66

4.04

Certain Additional Waivers

66

4.05

Remedies

66

4.06

Rights of Contribution

66

4.07

Guarantee of Payment; Continuing Guarantee

66

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

67

5.01

Conditions of Initial Credit Extension

67

 

i

--------------------------------------------------------------------------------


 

5.02

Conditions to all Credit Extensions

69

ARTICLE VI REPRESENTATIONS AND WARRANTIES

70

6.01

Organization; Power

70

6.02

Authorization

70

6.03

Enforceability

70

6.04

Governmental Approvals

70

6.05

Financial Statements

71

6.06

No Material Adverse Change

71

6.07

Title to Properties; Possession Under Leases

72

6.08

Subsidiaries

73

6.09

Litigation; Compliance with Laws

73

6.10

Agreements

73

6.11

Federal Reserve Regulations

73

6.12

Investment Company Act

74

6.13

Use of Proceeds

74

6.14

Tax Returns

74

6.15

No Material Misstatements

74

6.16

Employee Benefit Plans

74

6.17

Environmental Matters

75

6.18

Insurance

75

6.19

Collateral Documents

75

6.20

Location of Real Property and Leased Premises

76

6.21

Labor Matters

76

6.22

Solvency

76

6.23

Certain Treasury Regulation Matters

77

6.24

Foreign Assets Control Regulations, Etc.

77

ARTICLE VII AFFIRMATIVE COVENANTS

77

7.01

Existence; Business and Properties

77

7.02

Insurance

78

7.03

Taxes

80

7.04

Financial Statements, Reports, Etc.

80

7.05

Litigation and Other Notices

82

7.06

Information Regarding Collateral

82

7.07

Maintaining Records; Access to Property and Inspections

83

7.08

Use of Proceeds

83

7.09

Further Assurances

83

7.10

Certain Treasury Regulation Matters

84

7.11

Environmental Laws

84

ARTICLE VIII NEGATIVE COVENANTS

85

8.01

Indebtedness

86

8.02

Liens

87

8.03

Sale and Lease-Back Transactions

89

8.04

Investments, Loans and Advances

89

8.05

Mergers, Consolidations, Sales of Assets and Acquisitions

90

8.06

Restricted Payments; Restrictive Agreements

91

8.07

Transactions with Affiliates

92

 

ii

--------------------------------------------------------------------------------


 

8.08

Business of Borrower and Subsidiaries

92

8.09

Amendments of Subordinated Indebtedness

93

8.10

Financial Covenants

93

8.11

Fiscal Year

93

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

93

9.01

Events of Default

93

9.02

Application of Funds

95

ARTICLE X ADMINISTRATIVE AGENT

96

10.01

Appointment and Authority

96

10.02

Rights as a Lender

97

10.03

Exculpatory Provisions

97

10.04

Reliance by Administrative Agent

98

10.05

Delegation of Duties

98

10.06

Resignation of Administrative Agent

99

10.07

Non-Reliance on Administrative Agent and Other Lenders

100

10.08

No Other Duties; Etc.

100

10.09

Administrative Agent May File Proofs of Claim

100

10.10

Collateral and Guaranty Matters

101

ARTICLE XI MISCELLANEOUS

102

11.01

Amendments, Etc.

102

11.02

Notices and Other Communications; Facsimile Copies

104

11.03

No Waiver; Cumulative Remedies

105

11.04

Expenses; Indemnity; and Damage Waiver

106

11.05

Payments Set Aside

108

11.06

Successors and Assigns

108

11.07

Treatment of Certain Information; Confidentiality

113

11.08

Set-off

113

11.09

Interest Rate Limitation

114

11.10

Counterparts; Integration; Effectiveness

114

11.11

Survival of Representations and Warranties

114

11.12

Severability

115

11.13

Replacement of Lenders

115

11.14

Governing Law; Jurisdiction; Etc.

116

11.15

Waiver of Right to Trial by Jury

117

11.16

Electronic Execution of Assignments and Certain Other Documents

117

11.17

USA PATRIOT Act Notice

117

11.19

Parallel Debt

118

11.20

Amendment and Restatement

119

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1.01(a)

Mandatory Cost Formulae

 

1.01(b)

Existing Letters of Credit

 

2.01

Commitments and Applicable Percentages

 

6.01

Good Standing of Certain Foreign Subsidiaries

 

6.02

Authorizations

 

6.04

Governmental Approvals

 

6.05(a)

Material Liabilities Not Reflected in Balance Sheet

 

6.07

Intellectual Property Rights

 

6.08

Subsidiaries

 

6.17

Environmental Reports

 

6.18

Insurance

 

6.19(a)

Filing Offices

 

6.19(c)

Mortgage Filing Offices

 

6.20(a)

Owned Property

 

6.20(b)

Leased Property

 

8.01

Existing Indebtedness

 

8.02

Existing Liens

 

8.04

Existing Investments

 

11.02

Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

2.02

Form of Loan Notice

 

2.04

Form of Swing Line Loan Notice

 

2.11(a)(i)

Form of Revolving Note

 

2.11(a)(ii)

Form of Swing Line Note

 

2.11(a)(iii)

Form of Incremental Term Note

 

3.01(e)

Forms of U.S. Tax Compliance Certificate (Forms 1 through 4)

 

7.04

Form of Compliance Certificate

 

7.09

Form of Joinder Agreement

 

11.06

Form of Assignment and Assumption

 

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of February 3,
2012 among KNOLL, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

WHEREAS, the Borrower, certain domestic subsidiaries, as guarantors, certain
lenders and Bank of America, as administrative agent, swing line lender and
letter of credit issuer, have entered into that certain Credit Agreement dated
as of June 29, 2007 (as amended or modified from time to time prior to the date
hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement to make certain amendments and modifications, all
as more fully set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

 

“Acquired Entity” has the meaning specified in Section 8.04(h).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agency Fee Letter” means that certain letter agreement, dated December 21,
2011, between the Borrower and Bank of America.

 

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitments” has the meaning specified in Section 2.01(a).

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Canadian Dollars, Sterling and each
other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $150,000,000.  The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Applicable Percentage” means with respect to (a) any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time, and (b) any Lender at any time, the percentage (carried
out to the ninth decimal place) of any given Incremental Term Loan represented
by such Lender’s Incremental Term Loan Commitment (or, after the funding
thereof, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of such Incremental Term Loan held by such Lender);
provided that if the commitment of each Lender to make Loans and the obligation
of any L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.01 or if the Aggregate Revolving Commitments or Incremental Term Loan
Commitments, as applicable, have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means with respect to Revolving Loans, Swing Line Loans,
Letters of Credit and the Commitment Fee, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.04(c):

 

Pricing Tier

 

Consolidated
Leverage Ratio

 

Commitment
Fee

 

Letter of Credit
Fee

 

Eurocurrency
Loans

 

Base Rate
Loans

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

< 1.00 to 1.0

 

0.200

%

1.25

%

1.25

%

0.25

%

2

 

> 1.00 to 1.0

but < 1.75 to 1.0

 

0.225

%

1.50

%

1.50

%

0.50

%

3

 

> 1.75 to 1.0

but < 2.25 to 1.0

 

0.250

%

1.75

%

1.75

%

0.75

%

4

 

> 2.25 to 1.0

but < 3.00 to 1.0

 

0.300

%

2.00

%

2.00

%

1.00

%

5

 

> 3.00 to 1.0

 

0.375

%

2.25

%

2.25

%

1.25

%

 

2

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.04(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.04(c),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate.  The
Applicable Rate in effect from the Closing Date through the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.04(b) for the fiscal quarter ending March 31,
2012 shall be determined based upon Pricing Tier 3.  Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).  The
Applicable Rate with respect to any Incremental Term Loan shall be as provided
in the joinder document(s) and/or commitment agreement(s) executed by the
Borrower and the applicable Lenders in connection therewith.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or any L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS and JPMSLLC, together with their respective successors
and assigns.

 

“Asset Sale” means the sale, transfer or other disposition (by way of merger,
casualty, condemnation or otherwise but excluding investments permitted by
Section 8.04) by the Borrower or any of the Subsidiaries to any Person other
than the Borrower or any Guarantor of (a) any Equity Interests of any of the
Subsidiaries (other than directors’ qualifying shares or the sale by any person
of Equity Interests of such person) or (b) any other assets of the Borrower or
any of the Subsidiaries (other than (i) inventory, damaged, obsolete or worn out
assets, scrap and Permitted Investments, in each case disposed of in the
ordinary course of business, (ii) dispositions between or among the Borrower and
Domestic Subsidiaries, (iii) dispositions between or among Foreign Subsidiaries;
and (iv) dispositions of assets from any Loan Party to any Foreign Subsidiary if
the disposition is treated as an investment in the Foreign Subsidiary and such
investment is permitted by Section 8.04).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

3

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and the obligation of
any L/C Issuer to make L/C Credit Extensions pursuant to Section 9.01.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.0%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.04.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and;

 

(a)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market; and

 

(b)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurocurrency Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means a TARGET Day;

 

(c)           if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan

 

4

--------------------------------------------------------------------------------


 

(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Canadian Dollars” and “CDN$” mean the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and/or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable L/C Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Subsidiaries to any Lender or any Affiliate of a Lender in respect of any
Treasury Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)           any “person” or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) becomes, directly or indirectly, the beneficial owner of Equity
Interests in the Borrower representing more than 40% or more of the Equity
Interests of the Borrower entitled to vote for members of the board of directors
or equivalent governing body of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(b)           at any time, occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by persons who were
neither nominated by the board of directors of the Borrower nor appointed by
directors so nominated; or

 

(c)           the occurrence of any change in control or similar event (however
denominated) with respect to the Borrower under and as defined in any indenture
or agreement in respect of Material Indebtedness to which the Borrower or a
Subsidiary is a party.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means the date hereof.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Lenders, are purported to be granted pursuant to and in accordance with the
terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.09, in each case as amended,
modified or reaffirmed from time to time, including pursuant to any
reaffirmation agreement.

 

“Commitment” means, as to each Lender, any Revolving Commitment and/or any
Incremental Term Loan Commitment of such Lender.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Compliance Certificate” has the meaning specified in Section 7.04(c) and shall
be substantially in the form of Exhibit 7.04.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) all amounts for taxes based on income, profits or capital and
commercial activity payments to taxing authorities (or in each case similar
taxes or payments), including, without limitation, income tax expense of
consolidated Foreign Subsidiaries and foreign withholding tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any non-recurring fees, cash charges and other cash expenses made
or incurred in connection with the Transactions that are paid or otherwise
accounted for within 180 days of the consummation of the Transactions, (v) any
extraordinary losses, (vi) (A) facilities relocation or closing costs,
(B) non-recurring restructuring costs and (C) integration costs and fees,
including cash severance costs, in connection with Permitted Acquisitions, in
each case incurred during such period and payable in cash, in an aggregate
amount under this clause (vi) not to exceed $10,000,000, (vii) amortization and
impairment charges resulting from purchase accounting adjustments (including
inventory step-up adjustments recognized in costs of sales and write-offs of
in-process research and development costs), (viii) any non-cash compensation
charges and deferred compensation charges, including arising from stock options,
taken during such period, (ix) any other non-cash charges (other than the
write-down of current assets), impairments and expenses for such period
(including amortization of loan acquisition costs and unrealized gains and
losses on Swap Contracts and gains and losses on foreign exchange (including in
respect of intercompany notes)) and (x) fees, cash charges and other cash
expenses made or incurred in connection with equity or debt financings and
amendments and waivers thereto, minus (b) without duplication (i) all cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clauses (a)(viii) or (ix) above in such
period or in a previous period and (ii) to the extent included in determining
such Consolidated Net Income, any extraordinary gains and all non-cash items of
income (other than normal accruals in the ordinary course of business) for such
period, all determined on a consolidated basis in accordance with GAAP.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated January 2012 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) Consolidated Interest Expense for the period of the
four fiscal quarters most recently ended.

 

“Consolidated Interest Expense” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations), net of cash interest income of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP, plus (b) any interest accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined (a) by excluding non-cash interest expense and amortization
of deferred financing costs and original issue discount and (b) after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Swap Contracts.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the total Indebtedness on a consolidated basis as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Subsidiaries (excluding extraordinary gains and losses) for
such period determined on a consolidated basis in accordance with GAAP;
provided, that there shall be excluded (a) the income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
the Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, statute,
rule or governmental regulation applicable to such Subsidiary, (b) the income or
loss of any person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such person’s assets are acquired by the Borrower or any Subsidiary, (c) the
income of any person in which any other person (other than the Borrower or a
wholly owned Subsidiary or any director holding qualifying shares in accordance
with applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period, (d) any gains or losses
attributable to sales of assets out of the ordinary course of business in excess
of $2,500,000 and (e) gains and losses, realized or unrealized, relating to
fluctuations in currency values.  Notwithstanding anything set forth in clause
(a) above to the contrary, a Foreign Subsidiary may agree to restrict its
ability to declare dividends or similar distributions without excluding the net
income of such Foreign Subsidiary from Consolidated Net Income so long as
(a) the agreement that restricts such ability relates to Indebtedness of such
Foreign Subsidiary described in Section 8.01(i), (b) the proceeds thereof are
used, directly or indirectly through intercompany transfers, to prepay the Loans
and (c) the net income of such Foreign Subsidiary for the applicable period,
together with the net income of each other Foreign Subsidiary subject to a
similar restriction, does not exceed 10% of Consolidated Net Income for such
period.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the total Indebtedness (net of unrestricted cash of the Borrower
and its Subsidiaries in excess of $15,000,000) on a consolidated basis as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” has the meaning assigned to such term in the Security Agreement.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“De Minimis Holders” means, with respect to any wholly owned Subsidiary, holders
of directors’ qualifying shares and other de minimis ownership interests
required to be owned under foreign law by local residents.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both (as provided
in Section 9.01), would be an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, in each case to the fullest extent permitted by applicable Laws
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or

 

8

--------------------------------------------------------------------------------


 

assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, any L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Disqualified Preferred Stock” has the meaning assigned to such term in the
definition of “Indebtedness.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or any L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.  If a Foreign
Subsidiary becomes a Guarantor and complies with the provisions of Section 7.09
as to collateral, the Borrower may elect by written notice to the Administrative
Agent to treat such Subsidiary as a Domestic Subsidiary for purposes of the Loan
Documents; provided, that the Administrative Agent concludes, in its reasonable
discretion, that the Lenders would have substantially the same rights against
such Subsidiary pursuant to the Collateral Documents under the law of the
relevant foreign jurisdiction as the Lenders would have if such Subsidiary were
organized in the United States of America.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.06(b)(ii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, judgments, directives having the force of law and orders
(including consent orders), in each case, relating to protection of the
environment or natural resources.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the

 

9

--------------------------------------------------------------------------------


 

Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed, or for
which an indemnity is granted by the Borrower or any Subsidiary, with respect to
any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
any Environmental Law.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code, or solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the determination
that a Plan is in “at risk status” as defined in Section 430 of the Internal
Revenue Code (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (e) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Internal Revenue Code or
Section 307 of ERISA; (g) the receipt by the Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any of its ERISA Affiliates of any notice, concerning the imposition
of Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower, any of the Subsidiaries or any ERISA Affiliate is a “disqualified
person” (within the meaning of Section 4975 of the Internal Revenue Code) or
with respect to which the Borrower or any such Subsidiary or ERISA Affiliate
could otherwise be liable; or (i) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of the Borrower or any
ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” means:

 

10

--------------------------------------------------------------------------------


 

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in relevant currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurocurrency market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the applicable currency for delivery
on the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurocurrency market at their request at the date and time of
determination.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Rate Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such
Interest Period.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in Dollars or in
any Alternative Currency.  All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Events of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” with respect to any Loan Party, including any Person that
becomes a Loan Party after the Closing Date as contemplated by Section 7.09,
(a) any owned real or personal property which is located outside of the United
States, (b) all leased real property, (c) any personal property (including,
without limitation, motor vehicles) in respect of which perfection of a Lien is
not either (i) governed by the Uniform Commercial Code or (ii) effected by
appropriate evidence of the Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (d) the
Equity Interests of any direct Foreign Subsidiary of a Loan Party to the extent
not pledged as of the Closing Date or not required to be pledged to secure the
Obligations pursuant to Section 7.09, (e) any property which, subject

 

11

--------------------------------------------------------------------------------


 

to the terms of Section 7.09(b), is subject to a Lien of the type described in
Section 8.02(a), Section 8.02(c) or 8.02(s) (but only to the extent and for so
long as the grant of a security interest in such property would violate the
documentation governing such Lien), (f) all Equity Interests in Spinneybeck
Ireland, an Irish corporation, (g) assets sold to a Person that is not a Loan
Party to the extent such sale is permitted hereunder, (h) assets owned by a
Guarantor after the release of the guarantee pursuant to Section 10.10,
(i) licenses, contracts and agreements which contain a valid and enforceable
prohibition on the creation of a security interest therein so long as such
prohibition remains in effect and is valid notwithstanding anti-assignment
override provisions of the Uniform Commercial Code, and (j) any other asset, if
any, as to which the Administrative Agent has determined in its reasonable
discretion that the cost of obtaining a security interest in such asset
(including mortgage, stamp, intangibles or other tax) are excessive in relation
to the benefit of the Lenders of the security afforded thereby.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
Section 3.01 (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Executive Order” has the meaning assigned to such term in Section 6.24.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.

 

“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.01(b).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

12

--------------------------------------------------------------------------------


 

“Fees” means the Commitment Fees, the Letter of Credit Fees and any other fees
payable by a Loan Party pursuant to a fee agreement entered into with the
Administrative Agent, any Arranger or any Lender.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned
directly by any Loan Party.

 

“Flood Hazard Property” has the meaning specified in 5.01(g)(vi).

 

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 6.24.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GSA Transaction” means the transactions and legal arrangements included in
(a) the Purchase and Assignment Agreement dated as of November 7, 1997 by and
between General Electric Capital Corporation (d/b/a Potomac Federal) and the
Borrower, as modified, supplemented and amended from time to time (with the
reasonable consent of the Administrative Agent if such modification, supplement
or amendment (i) changes the nature or character of the arrangement or
(ii) contains any material increase in the burden of the Borrower or its
Subsidiaries under the arrangement), and (b) any other agreement

 

13

--------------------------------------------------------------------------------


 

between the Borrower or its Subsidiaries and other parties approved by the
Administrative Agent (such approval not to be unreasonably withheld) providing
comparable arrangements with the United States government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means (a) each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.09, together with their successors and permitted
assigns and (b) with respect to obligations under any Swap Contract or Treasury
Management Agreement between any Qualifying Counterparty and any Guarantor, the
Borrower.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders, the L/C Issuers and any Qualifying
Counterparties pursuant to Article IV.

 

“Hazardous Materials” means (a) any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, mold, radioactive materials,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste of any kind that is prohibited or
regulated as hazardous by or pursuant to, or that could give rise to liability
under, any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

 

“Incremental Term Loan” has the meaning specified in Section 2.01(b).

 

“Incremental Term Loan Commitment” means, as to each Lender, its obligation to
make a portion of any given Incremental Term Loan to the Borrower pursuant to
Section 2.01(b).

 

“Incremental Term Loan Note” has the meaning specified in Section 2.11(a)(iv).

 

“Indebtedness” of any person means, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar

 

14

--------------------------------------------------------------------------------

 


 

instruments, (c) all obligations of such person under conditional sale or other
title retention agreements relating to property or assets purchased by such
person, (d) all obligations of such person issued or assumed as the deferred
purchase price of property or services (excluding trade accounts payable and
accrued obligations incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed (it being understood that, unless such person
shall have assumed such obligations, the amount of such Indebtedness shall be
the lesser of (x) the fair market value of the property securing such
Indebtedness and (y) the stated principal amount of such Indebtedness), (f) all
Guarantees by such person of Indebtedness of others, (g) all Capital Lease
Obligations and Synthetic Lease Obligations of such person, (h) all outstanding
reimbursement obligations of such person as an account party in respect of
letters of credit, (i) all obligations of such person in respect of bankers’
acceptances, (j) all obligations of such person under or in respect of Swap
Contracts and (k) the liquidation value of all redeemable preferred Equity
Interests of such person, to the extent mandatorily redeemable in cash (other
than as a result of a change of control if the documentation regarding such
preferred Equity Interests provides for no payment unless, prior to any such
payment, all Loans and other Obligations under this Agreement and the other Loan
Documents are paid in full in cash or the Lenders consent to such payment) on or
prior to the Maturity Date (“Disqualified Preferred Stock”). For purposes of
determining the amount of Indebtedness of any person under clause (j) of the
preceding sentence, the amount of the obligations of such person in respect of
any Swap Contract at any time shall be zero prior to the time any counterparty
to such Swap Contract shall be entitled to terminate such Swap Contract and,
thereafter, shall be the maximum aggregate amount (giving effect to any netting
agreements) that such person would be required to pay if such Swap Contract were
terminated at such time.  The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner only
to the extent such person is liable therefor by contract, as a matter of law or
otherwise, and shall not include any Indebtedness of such partnership that is
expressly non-recourse to such person.  For clarification purposes, the
liability of the Borrower or any Guarantor to make any periodic payments to
licensors in consideration for the license of Patents and technical information
under license agreements and any amount payable in respect of a settlement of
disputes with respect to such payments thereunder, shall not constitute
Indebtedness.  Notwithstanding any other provision of this Agreement to the
contrary, (i) the term “Indebtedness” shall not be deemed to include (a) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of the applicable person, (b) any deferred compensation arrangements,
(c) any non compete or consulting obligations incurred in connection with
Permitted Acquisitions, (d) “teaming agreements” pursuant to which the Borrower
or any Subsidiary agrees with another supplier of services to provide services
(including the sale of inventory) to a third person and pursuant to such
agreement shall be responsible to the third person for the performance of the
obligations of such other supplier, (e) warranty claims, (f) product guarantees,
guarantees (including performance guarantees or bonds) by a person of
obligations not constituting Indebtedness of the Borrower or any Subsidiary,
(g) obligations under joint development agreements pursuant to which the
Borrower or any Subsidiary agrees to develop a product and (ii) the amount of
Indebtedness for which recourse is limited either to a specified amount or to an
identified asset of such person shall be deemed to be equal to such specified
amount or the fair market value of such identified asset, as the case may be,
and (h) obligations under any GSA Transaction.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

15

--------------------------------------------------------------------------------


 

“Intellectual Property” has the meaning assigned to such term in
Section 6.07(d).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice, or
such other period that is twelve months or less requested by the Borrower and
consented to by all of the affected Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)           any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(iii)          no Interest Period with respect to any Revolving Loan shall
extend beyond the Maturity Date; and

 

(iii)          no Interest Period with respect to any Incremental Term Loan
shall extend beyond the maturity date of such Incremental Term Loan as set forth
in the joinder document(s) and/or commitment agreement(s) executed by the
Borrower and the applicable Lenders in connection therewith.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of any
L/C Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.09 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.09.

 

16

--------------------------------------------------------------------------------


 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

 

“JPMSLLC” means J.P. Morgan Securities LLC in its capacity as a joint lead
arranger and joint book manager in connection with this Agreement.

 

“Knoll Europe” means Knoll Europe B.V., a Netherlands company.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) as to Existing Letters of Credit, Bank of America, and
(b) as to Letters of Credit issued hereunder, Bank of America or JPMorgan Chase
Bank, in each case in their capacity as issuer of Letters of Credit hereunder,
together with their successors in such capacity.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lenders” means (a) each of the Persons identified as a “Lender” on the
signature pages hereto holding a Commitment and each other Person party hereto
as a “Lender” or “Revolving Lender” holding a Commitment pursuant to a lender
joinder agreement, commitment agreement or other agreement executed by the
Borrower, (b) each Person providing any portion of any Incremental Term Loans
and (c) their successors and assigns and, as the context requires, includes the
Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder by any
L/C Issuer and shall include the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

17

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application and agreement for the
issuance, extension or amendment of a Letter of Credit in the form from time to
time in use by any L/C Issuer.

 

“Letter of Credit Expiration Date” means the date which is thirty days prior to
the Maturity Date (or, if such date is not a Business Day, the next preceding
Business Day) unless prior to such time the Borrower provided Cash Collateral to
the Administrative Agent in an amount equal to 105% of the face amount of all
Letters of Credit expiring after the thirtieth day prior to the Maturity Date,
in which case the expiry date of such Letters of Credit shall be no later than
the first anniversary of the Maturity Date.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or Incremental Term Loan, if
any.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Agreement, the
Collateral Documents and the Agency Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(a).

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, operations, assets, financial condition or
results of operations of the Borrower and the Subsidiaries, taken as a whole or
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any other Loan Party under any Loan
Document to which it is or will be a party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $20,000,000.

 

18

--------------------------------------------------------------------------------


 

“Material Subsidiary” means, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of the Borrower within the meaning of
Regulation S-X of the SEC as in effect on the date hereof; provided, that the
Borrower agrees that the Borrower and its Material Subsidiaries shall at all
times have assets during the term of this Agreement constituting at least 90% of
the Borrower’s consolidated total assets; provided, further, that each
Subsidiary which owns any Intellectual Property (other than Intellectual
Property with an aggregate fair market value of less than $1,500,000) shall be
deemed to be a Material Subsidiary hereunder.

 

“Maturity Date” means February 3, 2017.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of each applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.15(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and each applicable L/C Issuer in their sole discretion.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as a joint lead arranger and joint book manager in connection with this
Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interest and/or leasehold
interests of any Loan Party in real property (other than Excluded Property).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” or “Notes” means the Revolving Notes, the Swing Line Note and/or the
Incremental Term Notes (if any), individually or collectively, as appropriate.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the

 

19

--------------------------------------------------------------------------------


 

commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include, unless the parties thereto
agree otherwise, (a) all obligations under any Swap Contract between any Loan
Party and any Qualifying Counterparty that is permitted to be incurred pursuant
to Section 8.01(d) and (b) all obligations under any Treasury Management
Agreement between any Loan Party and any Qualifying Counterparty.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, any L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in such Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

20

--------------------------------------------------------------------------------


 

“Patents” has the meaning assigned to such term in Security Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to an defined in
ERISA or any successor thereto.

 

“Permitted Acquisition” has the meaning specified in Section 8.04(h).

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) or, in the case of a
Foreign Subsidiary, marketable direct obligations issued by or unconditionally
guaranteed by the government of the country of such Foreign Subsidiary or backed
by the full faith and credit of the government of the country of such Foreign
Subsidiary, in each case maturing within one year from the date of acquisition
thereof;

 

(b)           investments in commercial paper maturing within one year from the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit ratings obtainable from S&P or from Moody’s or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments;

 

(c)           investments in certificates of deposit, Eurocurrency deposits,
overnight bank deposits or banker’s acceptances, demand deposits and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any Lender or any
other commercial bank organized under the laws of the United States of America
or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 or issued by or offered by a bank
organized under the laws of any foreign country recognized by the United States
the long-term debt of which is rated at least “A” or the equivalent by S&P or
“A” or the equivalent thereof by Moody’s having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000 or the
foreign currency equivalent thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria of clause (c) above;

 

(e)           investments in marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof  maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

 

(f)            investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially all
of whose assets are invested in investments of the type described in clauses
(a) through (e) above;

 

21

--------------------------------------------------------------------------------


 

(g)           other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and

 

(h)           solely with respect to any Foreign Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Foreign Bank”) and maturing within twelve (12) months of the
date of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 7.04.

 

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.10 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition or Restricted
Payment shall be deemed to have occurred as of the first day of the most recent
four fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to
Section 7.04(a) or (b).  In connection with the foregoing, (a) with respect to
any Disposition or Involuntary Disposition, income statement and cash flow
statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.  In connection with any
Permitted Acquisition, the Borrower shall be permitted to assume cost savings
certified by a Responsible Officer of the Borrower and expected to be achieved
within a twelve-month period following the closing of such Permitted Acquisition
if the consolidated balance sheet of such acquired person and its consolidated
Subsidiaries as at the end of the fiscal period preceding the acquisition of
such person and the related consolidated statements of income and stockholders’
equity and of cash flows for the period in respect of which Consolidated EBITDA
is to

 

22

--------------------------------------------------------------------------------


 

be calculated (x) have been previously provided to the Administrative Agent and
(y) either (1) have been reported on without a qualification arising out of the
scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found acceptable by the Administrative
Agent.  For purposes of determining compliance with the covenants set forth in
Section 8.10 (and the computations made for purposes of determining the
Applicable Rate), all calculations shall be made on a Pro Forma Basis after
giving effect to the Transactions, (subject, in the case of the Transactions, to
the limitations contained in clause (a)(iv) of the definition of Consolidated
EBITDA).

 

“Pro Forma Compliance” means, at any date of determination, that the Borrower
shall be in pro forma compliance with the covenants set forth in Section 8.10 as
of the date of such determination or the last day of the most recent fiscal
quarter-end, as the case may be (computed on the basis of (a) balance sheet
amounts as of such date and (b) income statement amounts for the most recently
completed period of four consecutive fiscal quarters for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis in respect of the event giving rise to such determination).

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.10 as of the most recent fiscal quarter end for
which the Borrower was required to deliver financial statements pursuant to
Section 7.04(a) or (b) after giving effect to the applicable transaction on a
Pro Forma Basis.

 

“Public Lender” has the meaning specified in Section 7.04.

 

“Qualifying Counterparty” means (a) any Person that was a Lender or an Affiliate
of a Lender at the time the applicable Swap Contract or Treasury Management
Agreement was entered into with any Loan Party and (b) any Lender on the Closing
Date or Affiliate of such Lender that is party to a Swap Contract or Treasury
Management Agreement with any Loan Party in existence on the Closing Date.

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Refinancing Indebtedness” has the meaning specified in Section 8.01(l).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.

 

“Release of Collateral Event” means any time that (a) no Event of Default has
occurred and is continuing and (b) the Borrower simultaneously maintains the
Requisite Ratings.

 

“Removal Effective Date” means as provided in Section 10.06(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

23

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein. 
The unfunded Commitments of, and the outstanding Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders holding in
the aggregate more than 50% of (a) the unfunded Aggregate Revolving Commitments
and the outstanding Revolving Loans, L/C Obligations and participations therein
or (b) if the Aggregate Revolving Commitments have been terminated, the
outstanding Revolving Loans, L/C Obligations and participations therein.  The
unfunded Revolving Commitments of, and the outstanding Revolving Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Requisite Ratings” means (a) a corporate rating on the Borrower’s senior
unsecured (non-credit enhanced) debt of at least BBB- from S&P or an equivalent
rating from S&P in the event S&P changes its rating system and (b) a corporate
family rating on the Borrower senior unsecured (non-credit enhanced) debt of at
least Baa3 from Moody’s or an equivalent rating from Moody’s in the event
Moody’s changes its rating system, in each case with a stable or better outlook
(or the equivalent thereof).

 

“Resignation Effective Date” means as provided in Section 10.06(a).

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of a Loan Party or the Manager, Credit and Collections, of the
Borrower.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, repurchase or defeasance of which is restricted under
Section 8.06.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property, but excluding any payment in Equity Interests
(other than Disqualified Preferred Stock) in the Borrower) with respect to any
Equity Interests in the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property, other than a payment in Equity Interests
(other than Disqualified Preferred Stock) in the Borrower), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with

 

24

--------------------------------------------------------------------------------


 

respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit denominated in am Alternative Currency, and
(v) such additional dates as the Administrative Agent or any L/C Issuer shall
determine.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolving Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Revolving Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The aggregate amount of the
Revolving Commitments in effect on the Closing Date is FOUR HUNDRED FIFTY
MILLION DOLLARS)$450,000,000.

 

“Revolving Lenders” means those Lenders with Revolving Commitments, together
with their successors and permitted assigns.  The initial Revolving Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Note” has the meaning specified in Section 2.11(a)(i).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or any L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the pledge and security agreement dated as of
June 29, 2007 executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties, as amended,
modified or reaffirmed from time to time, including pursuant to any
reaffirmation agreement.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the

 

25

--------------------------------------------------------------------------------


 

applicable L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“SWIFT” means as provided in Section 2.03(f).

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Note” has the meaning specified in Section 2.11(a)(iii).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments.  The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. federal income tax purposes, other than any such lease under
which such person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum of (a) the obligations of such Person to pay rent or other amounts under any
Synthetic Lease which are attributable to principal and, without duplication,
(b) the amount of any purchase price payment under any Synthetic

 

26

--------------------------------------------------------------------------------


 

Lease assuming the lessee exercises the option to purchase the leased property
at the end of the lease term.

 

“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or any Subsidiary is or
may become obligated to make (a) any payment in connection with a purchase by
any third party from a person other than the Borrower or any Subsidiary of any
Equity Interest or Restricted Indebtedness of the Borrower or a Subsidiary or
(b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness of the Borrower or a Subsidiary; provided, that no phantom stock or
similar plan providing for payments only to current or former directors,
officers or employees of the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $20,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Trademarks” has the meaning assigned to such term in the Security Agreement.

 

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 6.24.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and, in the
case of the Borrower, the making of the initial Borrowings hereunder, (b) the
repayment of all amounts then due and owing under the Existing Credit Agreement
and (c) the payment of related fees and expenses.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit card, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

27

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares and other de
minimis ownership interests required to be owned under foreign law by local
residents) or other ownership interests representing 100% of the Equity
Interests are, at the time any determination is being made, owned, controlled or
held by such person or one or more wholly owned Subsidiaries of such person or
by such person and one or more wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

28

--------------------------------------------------------------------------------


 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  Except as otherwise specifically prescribed herein,
all accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Synthetic Lease Obligations shall be made by the Borrower in
accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease Obligations and in the event any accounting term is not
defined by GAAP, it shall have the definition mutually agreed upon by the
Borrower and the Administrative Agent.

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)           Calculations.  Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial covenants set forth
in Section 8.10 and the Consolidated Leverage Ratio (for purposes of determining
the Applicable Rate) shall be made on a Pro Forma Basis.

 

1.04        Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated an Alternative Currency.  Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for

 

29

--------------------------------------------------------------------------------


 

purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.  The maximum amount of Indebtedness, investments and other threshold
amounts that the Borrower and the Subsidiaries may incur under Article VIII
shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness, investments and other threshold amounts solely as a result of
fluctuations in the exchange rate of currencies.  When calculating capacity for
the incurrence of additional Indebtedness, investments and other threshold
amounts by the Borrower and any Subsidiary, the exchange rate of currencies
shall be measured as of the date of such calculation.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the Alternative Currency Equivalent
of such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

 

1.06        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.07        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

1.08        Additional Alternative Currencies.

 

(a)           The Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer.

 

(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable L/C Issuer thereof.  Each Revolving Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten

 

30

--------------------------------------------------------------------------------


 

Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)           Any failure by a Revolving Lender or any L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Lender or
such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Revolving Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans; and if the Administrative Agent and any L/C Issuer
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.  If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Borrower.

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Loans.

 

(a)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
shall not exceed FOUR HUNDRED FIFTY MILLION DOLLARS ($450,000,000) (such
aggregate amount, as it may be increased or decreased as provided herein, the
“Aggregate Revolving Commitments”), (ii) the Dollar Equivalent of Total
Revolving Outstandings denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit and (iii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations plus such
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Lender’s Revolving Commitment. 
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a).  Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, or a combination thereof, as further provided herein; provided, however,
all Borrowings made on the Closing Date shall be made as Base Rate Loans.

 

(b)           Increase in Aggregate Revolving Commitments; Institution of
Incremental Term Loans.  The Borrower may, at any time and from time to time,
upon prior written notice by the Borrower to the Administrative Agent increase
the Aggregate Revolving Commitments (but not the Letter of Credit Sublimit) or
incur Incremental Term Loans by a maximum aggregate amount of up to TWO HUNDRED
MILLION DOLLARS ($200,000,000) with (i) additional Revolving Commitments from
any existing Revolving Lender with a Revolving Commitment or new Revolving
Commitments from any other Person selected by the Borrower and reasonably
acceptable to the Administrative Agent and the L/C Issuers or

 

31

--------------------------------------------------------------------------------


 

(ii) one or more term loans (each an “Incremental Term Loan”) from any existing
Lender or from any other Person selected by the Borrower and reasonably
acceptable to the Administrative Agent as follows:

 

(i)            Increase in Aggregate Revolving Commitments.  The Borrower may,
at any time, upon written notice to the Administrative Agent, increase the
Aggregate Revolving Commitments; provided that:

 

(A)          any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;

 

(B)          no Default or Event of Default shall exist and be continuing at the
time of any such increase;

 

(C)          no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender’s sole and absolute discretion;

 

(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Revolving Commitment shall have executed a
commitment agreement satisfactory to the Administrative Agent; and

 

(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.01(b)(i), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.04, and (y) no Default or Event of Default
exists.

 

(F)           Schedule 2.01 shall be deemed revised to reflect the Applicable
Percentages of the Lenders participating in such increase as set forth in the
joinder document and/or commitment agreement therefor.

 

(ii)           Institution of Incremental Term Loan.  The Borrower may, at any
time, upon written notice to the Administrative Agent, institute the Incremental
Term Loan; provided that:

 

(A)          any such institution of the Incremental Term Loan shall be in a
minimum principal amount of $10,000,000 and in integral multiples of $1,000,000
in excess thereof;

 

(B)          no Default or Event of Default shall exist and be continuing at the
time of any such institution of the Incremental Term Loan;

 

32

--------------------------------------------------------------------------------


 

(C)          no Lender shall be under any obligation to provide a commitment
under the Incremental Term Loan and any such decision whether to provide a
commitment under the Incremental Term Loan shall be in such Lender’s sole and
absolute discretion;

 

(D)          (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to provide an Incremental Term Loan Commitment shall have
executed a joinder document and/or commitment agreement satisfactory to the
Administrative Agent;

 

(E)           as a condition precedent to such Incremental Term Loan, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such Incremental Term Loan (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Term Loan, and (2) in the case of
the Borrower, certifying that, before and after giving effect to such
Incremental Term Loan, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such Incremental Term Loan, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.01(b)(i), the
representations and warranties contained in subsections (a) and (b) of
Section 6.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.04, and (y) no
Default or Event of Default exists;

 

(F)           The Applicable Rate and maturity date of, and the principal
amortization payments under, each Incremental Term Loan shall be as set forth in
the joinder document and/or commitment agreement therefor; provided that the
maturity date for any Incremental Term Loan shall be no sooner than the Maturity
Date; provided, that, in the event that the Applicable Rate for any Incremental
Term Loan is more than fifty basis points (0.50%) greater than the Applicable
Rate for the Revolving Loans or any then outstanding Incremental Term Loan, the
Applicable Rate for the Revolving Loans and/or such outstanding Incremental Term
Loan shall be increased such that the Applicable Rate for the Revolving Loans
and/or such outstanding Incremental Term Loan is not more than fifty basis
points (0.50%) less than the Applicable Rate for such Incremental Term Loan. 
For purposes of determining the Applicable Rate for any Incremental Term Loan in
order to determine whether the Applicable Rate of the Incremental Term Loan
exceeds the Applicable Rate of the Revolving Credit Loans or any then
outstanding Incremental Term Loan by more than fifty basis points (0.50%),
(i) original issue discount and upfront fees (which shall be deemed to
constitute like amounts of original issue discount), if any, payable by the
Borrower to any Lender providing all or any portion of such Incremental Term
Loan (including in connection with the initial primary syndication thereof),
shall be included (it being agreed that original issue discount, if any, shall
be equated to such interest rates based on an assumed four year life-to-maturity
of such Incremental Term Loan) and (ii) customary arrangement fees paid to any
arranger in connection with such Incremental Term Loan shall be excluded.

 

(G)          Schedule 2.01 shall be deemed revised to reflect the Incremental
Term Loan Commitments and/or Applicable Percentages of the Lender providing such
Incremental Term Loan as set forth in the joinder document and/or commitment
agreement therefor.

 

33

--------------------------------------------------------------------------------


 

(H)          Upon the execution and delivery of all documentation required by
this Section to be delivered in connection with any Incremental Term Loan, the
Administrative Agent, the Borrower and the new or existing Lenders who are
making such Incremental Term Loan may enter into an amendment hereof (which
shall be binding on all parties hereto and the new Lenders) for the purpose of
reflecting any new Lenders, their Incremental Term Loan Commitments and/or
Incremental Term Loans, and any amendment to the terms of this Agreement
necessary to incorporate the terms of such Incremental Term Loan as contemplated
by this Section.

 

The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase in the Aggregate Revolving Commitments or any such institution
of any Incremental Term Loan (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Loans ratable
with any revised Commitments arising from any nonratable increase in the
Commitments under this Section.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Loans.  Each Borrowing, each conversion of Loans from one Type to
the other, and each continuation of Eurocurrency Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans.

 

(b)           Each telephonic notice by the Borrower pursuant to this
Section 2.02 must be confirmed promptly by delivery to the Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower’s request is with respect to Revolving Loans or
Incremental Term Loans, (ii) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and
(vii) the currency of the Loans to be borrowed.  If the Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have

 

34

--------------------------------------------------------------------------------


 

specified an Interest Period of one month.  No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(c)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or a
continuation of Loans denominated in an Alternative Currency, in each case, as
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m., in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.

 

(d)           Except as otherwise provided herein, (i) a Eurocurrency Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurocurrency Rate Loan and (ii) without the consent of all affected
Lenders, no Loan may be requested as, converted to or continued as a
Eurocurrency Rate Loan with an Interest Period greater than six months.  During
the existence of a Default, no Loans may be requested as, converted to or
continued as Eurocurrency Rate Loans (whether in Dollars or an Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(e)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(f)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to all
Loans.

 

2.03        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each of
the L/C Issuers severally agrees, in reliance upon the agreements of the
Revolving Lenders set forth in this Section 2.03, (1) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit in Dollars or in any

 

35

--------------------------------------------------------------------------------


 

Alternative Currency for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  Furthermore, each Revolving Lender acknowledges
and confirms that it has a participation interest in the liability of the
applicable L/C Issuer under the Existing Letters of Credit in a percentage equal
to its Applicable Percentage of the Revolving Loans.  The Borrower’s
reimbursement obligations in respect of the Existing Letters of Credit, and each
Revolving Lender’s obligations in connection therewith, shall be governed by the
terms of this Agreement.

 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or

 

(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the
applicable L/C Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the
applicable L/C Issuer shall prohibit, or request that the applicable L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the applicable L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the applicable L/C Issuer is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the applicable L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the applicable L/C Issuer in good faith deems material to it;

 

(B)          the issuance of such Letter of Credit would violate one or more
policies of the applicable L/C Issuer applicable to letters of credit generally;

 

36

--------------------------------------------------------------------------------


 

(C)          except as otherwise agreed by the Administrative Agent and the
applicable L/C Issuer, such Letter of Credit is in an initial stated amount less
than $100,000;

 

(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

 

(E)           any Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the applicable L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(vi)          Each of the L/C Issuers shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each of the L/C Issuers shall have all of the benefits
and immunities (A) provided to the Administrative Agent in Article X with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included each of the L/C Issuers
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to each of the L/C Issuers.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the applicable L/C Issuer.  Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least five (5) Business Days (or such later
date and time as the Administrative Agent and the applicable L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a

 

37

--------------------------------------------------------------------------------


 

Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer: (A) the proposed issuance date
of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the applicable L/C Issuer may require.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the applicable L/C Issuer may
require.  Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, the applicable L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the
applicable L/C Issuer has received written notice from any Revolving Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, the applicable L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the applicable L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the applicable L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the applicable L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each case directing such L/C Issuer not to permit such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless (A) the
applicable L/C Issuer (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified the
applicable L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the applicable L/C Issuer in Dollars.  In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof.  Not later than 11:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse applicable the applicable L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing and in the applicable
currency.  If the Borrower fails to so reimburse the applicable L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars
or in the amount of the Dollar Equivalent thereof in the case of a Letter of
Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Applicable Percentage thereof.  In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice).  Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer, in Dollars, at the Administrative Agent’s
Office for Dollar-denominated payments in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

 

39

--------------------------------------------------------------------------------


 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate.  In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of the applicable L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against any L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revoving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at rate equal to the applicable
Overnight Rate from time to time in effect.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of any L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after any L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash

 

40

--------------------------------------------------------------------------------


 

Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s L/C Advance was outstanding) in
Dollars and in the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required
to be returned under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such L/C Issuer in its
discretion), each Revolving Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Overnight Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the applicable L/C Issuer of any requirement that exists
for such L/C Issuer’s protection and not the protection of the Borrower or any
waiver by such L/C Issuer which does not in fact materially prejudice the
Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by the applicable L/C Issuer in respect of an
otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under such Letter of
Credit if presentation after such date is authorized by the UCC or the ISP.

 

(vii)         any payment by the applicable L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
applicable L/C Issuer under such Letter of Credit to any

 

41

--------------------------------------------------------------------------------


 

Person purporting to be a trustee in bankruptcy, debtor-in-possession, assignee
for the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of any Alternative Currency to the Borrower or any Subsidiary or in
the relevant currency markets generally; or

 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

provided, that the foregoing shall not be construed to excuse the applicable L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such LC Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Revolving Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against any L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless such L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority. 
In furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation,

 

42

--------------------------------------------------------------------------------


 

regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.  The L/C Issuers
may send Letters of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

 

(g)           Cash Collateral.  (i) Upon the request of the Administrative
Agent, (i) if any L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)           In addition, if the Administrative Agent notifies the Borrower at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(h)           Applicability of ISP.  Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit.

 

Unless otherwise expressly agreed by the applicable L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(i)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent, for the account of each Lender in accordance, subject to
Section 2.15, with its Applicable Percentage, a Letter of Credit fee (the
“Letter of Credit Fee”) in Dollars for the account of each Revolving Lender in
accordance with its Applicable Percentage for each Letter of Credit denominated
in Dollars equal to the Applicable Rate times the daily maximum amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

43

--------------------------------------------------------------------------------


 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer. The Borrower shall pay a fronting fee directly to the applicable L/C
Issuer for its own account with respect to each Letter of Credit, at the rate
per annum specified in the Agency Fee Letter (with respect to Bank of America)
or other arrangement mutually acceptable to the Borrower and any L/C Issuer,
and, computed on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears.  Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04        Swing Line Loans.

 

(a)           Swing Line Facility.  Subject to the terms and conditions set
forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Revolving Lenders set forth in this Section 2.04, shall make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as Swing Line Lender, may exceed the
amount of such Revolving Lender’s Revolving Commitment; provided, however, that
(w) after giving effect to any Swing Line Loan, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, (x) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (y) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan,
each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an

 

44

--------------------------------------------------------------------------------


 

amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Borrowing of
Swing Line Loans shall be made upon the Borrower’s irrevocable notice to the
Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $250,000 and integral multiples of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably requests and authorizes the Swing Line Lender to so request
on its behalf), that each Revolving Lender make a Base Rate Loan in an amount
equal to such Revolving Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Borrowing of Revolving Loans in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant

 

45

--------------------------------------------------------------------------------


 

Swing Line Loan and each Revolving Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Revolving Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line Loan,
as the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Lender’s obligation to make
Revolving Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Lender may have against
the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02.  No such purchase or funding of risk participations shall relieve
or otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Lender
has purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Revolving Lender its Applicable Percentage
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Lender shall pay to the Swing
Line Lender its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Lender funds its
Revolving Loans that are Base Rate Loans or risk participation pursuant to this
Section 2.04 to refinance such Revolving Lender’s Applicable Percentage of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                           Prepayments.

 

(a)                                  Voluntary Prepayments.

 

(i)                                     Revolving Loans and Incremental Term
Loans.  Subject to the last sentence of this Section 2.05(a)(i), the Borrower
may, upon notice from the Borrower to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans and/or Incremental Term
Loans, if any, in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in an
Alternative Currency and (3) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding).  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and whether the
Loans to be prepaid are the Revolving Loans or Incremental Term Loans, if any. 
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages; provided that any prepayment with
respect to any Incremental Term Loan shall be applied as agreed to by the
Borrower and the applicable Lenders holding such Incremental Term Loans.

 

(ii)                                  Swing Line Loans.  The Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding). 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     If for any reason (1) the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments or
(2) the Total Revolving Outstandings at any time exceed the Aggregate Revolving
Commitments then in effect,  the Borrower shall immediately prepay the Revolving
Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Revolving Loans and the Swing Line Loans, the Total Revolving Outstandings
exceed the Aggregate Revolving Commitments.  All amounts required to be paid
pursuant to this Section 2.05(b)(i)(A) shall be applied to Revolving Loans and
Swing Line Loans and (after all Revolving Loans and Swing Line Loans have been
repaid) to Cash Collateralize L/C Obligations.

 

(ii)                                  If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies at such time exceeds an amount equal to
105% of the Alternative Currency Sublimit then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

 

2.06                           Termination or Reduction of Aggregate Revolving
Commitments.

 

(a)                                  Optional Reductions.  The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments to an amount not less than the Outstanding Amount of Revolving
Loans, Swing Loans and L/C Obligations; provided that (i) any such notice shall
be received by the Administrative Agent not later than 12:00 noon five
(5) Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $2,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce (A) the Aggregate Revolving Commitments if, after giving effect
thereto and any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, (C) the Swing Line Sublimit if, after giving effect thereto and
to any concurrent prepayments hereunder the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit or (D) the Alternative Currency
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder the Outstanding Amount of Loans and L/C Obligations denominated in
Alternative Currencies would exceed the Alternative Currency Sublimit and
(iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Revolving Lenders of
any such notice of termination or reduction of the Aggregate Revolving
Commitments.  The amount of any such Aggregate Revolving Commitment reduction
shall not be applied to the Alternative Currency Sublimit or the Letter of
Credit Sublimit unless otherwise specified by the Borrower.  Any reduction of
the Aggregate Revolving Commitments shall be applied to the Revolving Commitment
of each Lender according to its Applicable Percentage.  All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.

 

(b)                                 Notice.  The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Letter of
Credit Sublimit, Swing Line Sublimit or the Aggregate Revolving

 

48

--------------------------------------------------------------------------------


 

Commitments under this Section 2.06.  Upon any reduction of the Aggregate
Revolving Commitments, the Revolving Commitment of each Revolving Lender shall
be reduced by such Revolving Lender’s Applicable Percentage of such reduction
amount.  All fees in respect of the Aggregate Revolving Commitments accrued
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

 

2.07                           Repayment of Loans.

 

(a)                                  Revolving Loans.  The Borrower shall repay
to the Revolving Lenders on the Maturity Date the aggregate principal amount of
all Revolving Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date within one
(1) Business Day of demand therefor by the Swing Line Lender and (ii) the
Maturity Date.

 

(c)                                  Incremental Term Loans.  The Borrower shall
repay the outstanding principal amount of any Incremental Term Loan in the
installments on the dates and in the amounts set forth in the joinder
document(s) and/or commitment agreement(s) executed by the Borrower and the
applicable Lenders in connection therewith (as such installments may hereafter
be adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.01.

 

2.08                           Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

49

--------------------------------------------------------------------------------


 

2.09                           Fees.

 

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent, a commitment fee in Dollars for the account of each
Revolving Lender in accordance with its Applicable Percentage, at a rate per
annum equal to the product of (A) the Applicable Rate times (B) the actual daily
amount by which the Aggregate Revolving Commitments exceed the sum of (1) the
Outstanding Amount of Revolving Loans and (2) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Maturity Date. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.

 

(b)                                 Agency Fee Letter.  The Borrower shall pay
to Bank of America (in its capacity as an L/C Issuer) and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Agency Fee Letter.  Such fees shall be fully earned when paid
and shall be non-refundable for any reason whatsoever.

 

2.10                           Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                  All computations of interest for Base Rate
Loans when the Base Rate (including the Base Rate Loans determined by reference
to the Eurocurrency Rate) shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year) or, in the case of interest in
respect of Revolving Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or applicable L/C Issuers, as the case may be, promptly
on demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess

 

50

--------------------------------------------------------------------------------


 

of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX.  The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments of all of the Lenders and the
repayment of all other Obligations hereunder.

 

2.11                           Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a)(i) (a “Revolving Note”),
(ii) in the case of Swing Line Loans, be in the form of Exhibit 2.11(a)(iii) (a
“Swing Line Note”) and (iii) in the case of an Incremental Term Loan, if any, be
in the form of Exhibit 2.11(a)(iv) (an “Incremental Term Note”).  Each Lender
may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Revolving Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Lender of participations in
Letters of Credit and Swing Line Loans.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.

 

2.12                           Payments Generally; Administrative Agent’s
Clawback.

 

(a)                                  General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in Dollars, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in the applicable Alternative
Currency, the Borrower shall make such payment in Dollars in the Dollar
Equivalent of such Alternative Currency payment amount.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or

 

51

--------------------------------------------------------------------------------


 

other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)                             (i)    Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of any Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or

 

52

--------------------------------------------------------------------------------


 

waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                           Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, if such Lender is a Revolving Lender, or make such other
adjustments among the group of Revolving Lenders or Lenders providing
Incremental Term Loans, as applicable, or as shall be equitable, so that the
benefit of all such payments shall be shared by the Revolving Lenders or Lenders
providing Incremental Term Loans, as applicable, ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided in Section 2.15, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

53

--------------------------------------------------------------------------------


 

2.14                           Cash Collateral.

 

(a)                                  Certain Credit Support Events.  If (i) any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 9.01, or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or such L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer(s) as herein provided,
other than Permitted Liens, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such
deficiency.  All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.  The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.04, 2.05, 2.15, 9.01 or 9.02 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(v))) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer(s) that there exists excess Cash Collateral; provided,
however, the Person providing Cash Collateral and the applicable L/C
Issuer(s) may agree that Cash Collateral shall not be released but instead held
to support future anticipated Fronting Exposure or other obligations.

 

2.15                           Defaulting Lenders.

 

(a)                                  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any L/C Issuer or the
Swing Line Lender hereunder; third, to Cash Collateralize each L/C Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.14; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender.

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

55

--------------------------------------------------------------------------------


 

(C)                               With respect to any fee payable under
Section 2.09(a) or (c) or any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
applicable L/C Issuer and the Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not
cause, with respect to any Non-Defaulting Lender that is a Revolving Lender, the
aggregate Outstanding Amount of the Revolving Loans of such non-Defaulting
Lender, plus such Non-Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Non-Defaulting Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans to
exceed such Non-Defaulting Lender’s Revolving Commitment.  No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lender and the L/C Issuers agree in
writing that a Revolving Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Revolving Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Revolving Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Revolving Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Revolving Lender’s having been a
Defaulting Lender.

 

56

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States federal backup withholding and withholding
taxes, from any payment, then (A) the Administrative Agent or such Loan Party
shall withhold or make such deductions as are determined by the Administrative
Agent or such Loan Party, as applicable, to be required based upon the
information and documentation it has received pursuant to subsection (e) below;
provided that any Loan Party making such withholding or deduction provides
prompt written notice thereof to the Administrative Agent, (B) the
Administrative Agent or such Loan Party, as applicable, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) Each of the Loan
Parties shall, and does hereby, jointly and severally indemnify each Recipient,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or any L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or any L/C Issuer, shall be conclusive absent
manifest error.  Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
any L/C Issuer for any

 

57

--------------------------------------------------------------------------------


 

reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Each of the Lenders and the L/C Issuers
shall, and does hereby, severally indemnify, and shall make payment in respect
thereof within 10 days after demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender or such L/C Issuer
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each of the Lenders and the L/C Issuers
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or by the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(vi)                              Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(iii)                               Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

58

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              executed originals of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit 3.01(e)-1 to the effect that such Foreign Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.01(e)-2 or Exhibit 3.01(e)-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01(e)-4 on behalf of each such direct and indirect
partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the

 

59

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(vii)                           Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or any L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to the Loan Party an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender or any L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

60

--------------------------------------------------------------------------------


 

3.02                        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurocurrency Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, in the London interbank market, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Loans in Dollars, shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b)  adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or

 

61

--------------------------------------------------------------------------------


 

currencies or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
reflected in the Eurocurrency Rate and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or any L/C
Issuer;

 

(ii)                                  result in the failure of the Mandatory
Cost, as calculated hereunder, to represent the cost to any Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining Eurocurrency Rate Loans;

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iv)                              impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such L/C Issuer,

 

62

--------------------------------------------------------------------------------


 

as the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding company
for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05                        Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 11.13;

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Base Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurocurrency market for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

63

--------------------------------------------------------------------------------


 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or any L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower, such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or any L/C Issuer
in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13.

 

3.07                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer, each Qualifying Counterparty of any Swap Contract or any
Treasury Management Agreement with any Loan Party, and the Administrative Agent
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof.  The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under

 

64

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state law.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Qualifying Counterparty, or
any other agreement or instrument referred to in the Loan Documents, such Swap
Contracts or such Treasury Management Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, any
Swap Contract or Treasury Management Agreement between any Loan Party and any
Qualifying Counterparty, or any other agreement or instrument referred to in the
Loan Documents, such Swap Contracts or such Treasury Management Agreements shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or any Treasury Management Agreement
between any Loan Party and any Qualifying Counterparty, or any other agreement
or instrument referred to in the Loan

 

65

--------------------------------------------------------------------------------


 

Documents, such Swap Contracts or such Treasury Management Agreements, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

4.03                        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.01) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

66

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01                        Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Loan Documents, each properly executed by a Responsible Officer of the signing
Loan Party and, in the case of this Agreement, by each Lender.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Administrative Agent.

 

(c)                                  No Material Adverse Change.  There shall
not have occurred since December 31, 2010, a material adverse change in, or a
material adverse effect on, the operations, business, assets, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole.

 

(d)                                 Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Closing
Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(f)                                   Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

67

--------------------------------------------------------------------------------


 

(i)                                     searches of Uniform Commercial Code
filings in the jurisdiction of formation of each Loan Party or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                               all certificates evidencing any certificated
Equity Interests pledged to the Administrative Agent pursuant to the Security
Agreement, together with duly executed in blank and undated stock powers
attached thereto;

 

(iv)                              searches of ownership of, and Liens
on, Intellectual Property of each Loan Party in the appropriate governmental
offices; and

 

(v)                                 duly executed notices of grant of security
interest in the form required by the Security Agreement as are necessary, in the
Administrative Agent’s sole discretion, to perfect the Administrative Agent’s
security interest in the Intellectual Property of the Loan Parties;

 

(vi)                              evidence as to (A) whether any Mortgaged
Property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and (B) if
any Mortgaged Property is a Flood Hazard Property, (1) whether the community in
which such Mortgaged Property is located is participating in the National Flood
Insurance Program, (2) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (a) as to the fact
that such Mortgaged Property is a Flood Hazard Property and (b) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (3) copies of
insurance policies or certificates of insurance of the Borrower and its
Subsidiaries evidencing flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders.

 

(g)                                  Evidence of Insurance.  Receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or loss payee (in the case of hazard insurance) on
behalf of the Lenders.

 

(h)                                 Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower certifying that (i) the conditions specified in Sections 5.01(d) and
(e) and Sections 5.02(a) and (b) have been satisfied and (ii) the Borrower and
its Subsidiaries (after giving effect to the Transactions) are solvent on a
consolidated basis.

 

(i)                                     Fees.  Receipt by the Administrative
Agent and the Lenders of any fees required to be paid on or before the Closing
Date.

 

(j)                                    Attorney Costs.  Unless waived by the
Administrative Agent, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent to the extent

 

68

--------------------------------------------------------------------------------


 

invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(k)                                 Other.  Receipt by the Administrative Agent
and the Lenders of such other documents, instruments, agreements and information
as reasonably requested by the Administrative Agent or any Lender, including,
but not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Borrower and its Subsidiaries; such
information may include, if requested by the Administrative Agent, asset
appraisal reports and written audits of accounts receivable, inventory,
payables, controls and systems.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Credit Extensions.

 

The obligation of each L/C Issuer and each Lender to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurocurrency Rate Loans) is subject to
the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.04.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the applicable L/C Issuer and/or the Swing Line Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the applicable L/C Issuer
(in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

 

69

--------------------------------------------------------------------------------


 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent, each of the
L/C Issuers and each of the Lenders that:

 

6.01                        Organization; Power.

 

The Borrower and each of the Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization except, solely with respect to certain Foreign Subsidiaries, as set
forth on Schedule 6.01, (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party and, in the case of the Borrower, to borrow hereunder.

 

6.02                        Authorization.

 

The Transactions (a) have been duly authorized by all requisite corporate and,
if required, stockholder action and (b) will not (i) violate (A) any provision
of law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws of the Borrower or any
Subsidiary, (B) any order of any Governmental Authority or (C) any provision of
any indenture, material agreement or other material instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) except as set forth on Schedule 6.02, be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, material agreement or other material instrument or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by the Borrower or any
Subsidiary (other than any Lien created hereunder or under the Collateral
Documents).

 

6.03                        Enforceability.

 

This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party party thereto will constitute, a legal, valid and binding obligation
of such Loan Party enforceable against such Loan Party in accordance with its
terms.

 

6.04                        Governmental Approvals.

 

Except as set forth on Schedule 6.04, no action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the

 

70

--------------------------------------------------------------------------------


 

Transactions, except for (a) the filing of Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (b) the recordation of any Mortgages,
(c) such as have been made or obtained and are in full force and effect or which
are not material to the consummation of the Transactions and (d) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

 

6.05                        Financial Statements.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders (i) the consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries as of and for the fiscal year ended December 31, 2010, audited by
and accompanied by the unqualified opinion of Ernst & Young LLP, independent
public accountants and (ii) the unaudited consolidated balance sheets and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its consolidated subsidiaries as of the fiscal quarter ending
September 30, 2011.  Such financial statements present fairly, in all material
respects, the financial condition and results of operations and cash flows of
the Borrower and its consolidated subsidiaries as of such dates and for such
periods.  Except as set forth on Schedule 6.05(a), such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated subsidiaries as of the dates thereof.  Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis, except that the unaudited financial statements are subject to
normal year-end adjustments and do not contain notes thereto.

 

(b)                                 The Borrower has heretofore delivered to the
Lenders the unaudited pro forma consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its consolidated subsidiaries, as well as pro forma levels of Consolidated
EBITDA, for the Borrower’s fiscal year ended December 31, 2011, prepared giving
effect to the Transactions as if they had occurred on such date.  Such pro forma
financial statements have been prepared in good faith by the Borrower, based on
the assumptions used to prepare the pro forma financial information contained in
the Confidential Information Memorandum (which assumptions are believed by the
Borrower on the date hereof to be reasonable), are based on the best information
available to the Borrower as of the date of delivery thereof, accurately
reflect, in all material respects, all adjustments required to be made to give
effect to the Transactions and present fairly, in all material respects, on a
pro forma basis the estimated consolidated financial position of the Borrower
and its consolidated Subsidiaries as of such date and for such periods, assuming
that the Transactions had actually occurred at such date or at the beginning of
such period, as the case may be.  The forecasts of financial performance of the
Borrower and its Subsidiaries heretofore furnished to the Lenders have been
prepared in good faith by the Borrower and based on assumptions believed by the
Borrower to be reasonable (it being understood that such forecasts as to future
events are not to be reviewed as facts and that actual results may differ
materially from such forecasts).

 

6.06                        No Material Adverse Change.

 

No event, change or condition has occurred that has had, or could reasonably be
expected to have, a material adverse effect on the business, operations, assets,
liabilities, financial condition or results of operations of the Borrower and
the Subsidiaries, taken as a whole, since December 31, 2010.

 

71

--------------------------------------------------------------------------------


 

6.07                        Title to Properties; Possession Under Leases.

 

(a)                                 The Borrower and each of the Subsidiaries
has good and marketable title to, or valid leasehold interests in, all its
material properties and material assets, except for minor defects in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 8.02 and except where the failure to have such title could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 8.02.

 

(b)                                 The use by the Borrower and each of the
Subsidiaries of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any Person other than such
infringement which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  No claim has been made and
remains outstanding that the Borrower’s or any Subsidiaries’ use of any
Collateral does or may violate the rights of any third party that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  The Borrower and each of the Subsidiaries
has complied with all material obligations due and payable or required to be
performed under all material leases to which it is a party and all such material
leases are in full force and effect.  The Borrower and each of the Subsidiaries
enjoys peaceful and undisturbed possession under all such leases, except where
the failure to so enjoy could not reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The Borrower and each of the Subsidiaries
owns, or is licensed to use, all Patents, patent applications, Trademarks, trade
names, servicemarks, Copyrights, technology, trade secrets, proprietary
information, domain names, know-how and processes necessary for the conduct of
its business as currently conducted (the “Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
claim has been asserted in writing and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does the Borrower or any
Subsidiary know of any valid basis for any such claim, which claim is reasonably
likely to have a Material Adverse Effect.  The use of such Intellectual Property
by the Borrower and each Subsidiary does not infringe the rights of any person,
except for such claims and infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Except pursuant to licenses and other user
agreements entered into by the Borrower or any Subsidiary in the ordinary course
of business, on and as of the date hereof (i) the Borrower and each Subsidiary
owns and possesses the right to use, and has done nothing to authorize or enable
any other person to use, any of its Copyrights, Patents or Trademarks and
(ii) all Trademarks, Copyrights, Patents, service marks, trade names, patent
rights, franchises, licenses and other intellectual property rights either
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office and owned by each Loan Party as of
the Closing Date are set forth on Schedule 6.07 hereto and are valid and in full
force and effect, in each case, except for any failure which could not,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect.

 

(f)                                   To the Borrower’s and each Subsidiary’s
knowledge, on and as of the date hereof, (i) there is no violation by others of
any right of the Borrower or such Subsidiary with respect to any of its
Copyrights, Patents or Trademarks, respectively, pledged by it under the name of
the Borrower or such Subsidiary, as the case may be, (ii) the Borrower or such
Subsidiary is not infringing upon any Copyright, Patent or Trademark of any
other person other than, in the case of clauses (i) and (ii), such violation or

 

72

--------------------------------------------------------------------------------


 

infringement that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (iii) no proceedings have been
instituted or are pending against the Borrower or such Subsidiary or threatened,
and no claim against such the Borrower or such Subsidiary has been received by
the Borrower or such Subsidiary, as the case may be, alleging any such
violation, except any violations which could not, individually or in the
aggregate, be reasonably likely to result in a Material Adverse Effect.

 

6.08                        Subsidiaries.

 

Schedule 6.08 sets forth as of the Closing Date a list of (a) all Subsidiaries
and the percentage ownership interest of the Borrower and any Subsidiary
therein, (b) the exact legal name and jurisdiction of organization or formation,
as applicable, of each Loan Party, (c) the chief executive office of each Loan
Party and (d) the federal taxpayer identification number and organizational
identification number of each Loan Party.  The shares of Equity Interests so
indicated on Schedule 6.08 are owned by the Borrower, directly or indirectly,
free and clear of all Liens (other than Liens created under the Collateral
Documents).

 

6.09                        Litigation; Compliance with Laws.

 

(a)                                 There are not any actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower, any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)                                 None of the Borrower or any of the
Subsidiaries or any of their respective material properties or material assets
is in violation of, nor will the continued operation of their material
properties and material assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits), or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

6.10                        Agreements.

 

(a)                                 None of the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 None of the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.

 

6.11                        Federal Reserve Regulations.

 

(a)                                 None of the Borrower or any of the
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

73

--------------------------------------------------------------------------------


 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the FRB, including Regulation T, U or X.

 

6.12                        Investment Company Act.

 

None of the Borrower or any Subsidiary is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

6.13                        Use of Proceeds.

 

The Borrower will use the proceeds of the Loans and will request the issuance of
Letters of Credit only for the purposes specified in Section 7.08.

 

6.14                        Tax Returns.

 

Each of the Borrower and each of the Subsidiaries has filed or caused to be
filed all federal and all material state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all material taxes due and payable by it and all assessments received by it,
except taxes that are being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as applicable, shall have set
aside on its books adequate reserves and except for taxes the nonpayment of
which could not reasonably be expected to have a Material Adverse Effect.

 

6.15                        No Material Misstatements.

 

None of (a) the Confidential Information Memorandum or (b) any other
information, report, financial statement, exhibit or schedule furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, which, in the case of clauses (a) and (b), when
taken as a whole and together with the representations and warranties contained
in this Agreement, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided, that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule and it is understood that actual results may differ from forecasts and
projections.

 

6.16                        Employee Benefit Plans.

 

With respect to any Plan, each of the Borrower and each of its ERISA Affiliates
is in compliance in all material respects with the applicable provisions of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect.   Neither
the Borrower nor any Subsidiary has (a) failed to comply with any requirement of
applicable law relating to any employee pension benefit plan primarily for the
benefit of employees of the Borrower or any Subsidiary residing outside the
United States that is not subject to ERISA or the Internal  Revenue Code or
(b) incurred any other liability with respect to such plan (other than
liabilities incurred in the ordinary course of business) , except for any such

 

74

--------------------------------------------------------------------------------


 

noncompliance or incurrence which could not reasonably be expected to result in
a Material Adverse Effect.

 

6.17        Environmental Matters.

 

Except as set forth in environmental reports provided to the Administrative
Agent and identified on Schedule 6.17 or with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of the Borrower or any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any Environmental Permit, (ii) has become subject to any pending or
to the knowledge of the Borrower, threatened, Environmental Liability, (iii) has
received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

6.18        Insurance.

 

Schedule 6.18 sets forth a true, complete and correct description, including the
carriers, policy numbers, expiration dates, types, amounts and deductibles, of
all insurance maintained by the Borrower or by the Borrower for its Subsidiaries
as of the date hereof.  As of each such date, such insurance is in full force
and effect and all premiums have been duly paid if due.  The Borrower and its
Subsidiaries have insurance in such amounts and covering such risks and
liabilities as are, when considered in its entirety, in the good faith judgment
of the Borrower prudent in the ordinary course of business of the Borrower and
its Subsidiaries.

 

6.19        Collateral Documents.

 

(a)           The Security Agreement, upon execution and delivery thereof by the
parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Security Agreement) is delivered to the Administrative Agent, the
Security Agreement shall constitute a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Pledged Collateral, in each case prior and superior in right to any other
person, and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 6.19(a), the Lien created under the Collateral
Documents will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in all such Collateral as to
which a security interest may be perfected by such a filing (other than
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 8.02.

 

75

--------------------------------------------------------------------------------


 

(b)           Upon the recordation of the notices of grant of security interest
in the form required by the Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 6.19(a), the Security Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered Trademarks, trademark applications,
Patents, patent applications and Copyrights acquired by the Loan Parties after
the date hereof).

 

(c)           The Mortgages are effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are recorded in the offices specified on
Schedule 6.19(c), the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other person, other than with respect to the rights of persons
pursuant to Liens expressly permitted by Section 8.02.

 

6.20        Location of Real Property and Leased Premises.

 

Schedule 6.20(a) lists completely and correctly as of the Closing Date all
domestic real property owned by the Borrower and the Subsidiaries and the
addresses thereof.  The Borrower and the Subsidiaries, as the case may be, as of
the Closing Date, own in fee all the real property set forth on
Schedule 6.20(a).  Schedule 6.20(b) lists completely and correctly as of the
Closing Date all material domestic real property leased by the Borrower and the
Subsidiaries and the addresses thereof.  The Borrower and the Subsidiaries, as
the case may be, as of the Closing Date, have valid leasehold interests in all
the real property set forth on Schedule 6.20(b).

 

6.21        Labor Matters.

 

As of the date hereof, there are no strikes, lockouts or slowdowns against the
Borrower or any Subsidiary pending or, to the knowledge of the Borrower,
threatened.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any Subsidiary is
bound.  Except to the extent any of the following, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(a) the hours worked by and payments made to employees of the Borrower and the
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters and (b) all payments due from the Borrower or any
Subsidiary, or for which any claim may be made against the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary.

 

6.22        Solvency.

 

Immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of each Loan and after giving effect
to the application of the proceeds of each Loan, (a) the fair value of the
assets of the Loan Parties taken as a whole, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of the Loan Parties taken as a whole
will be greater than the amount that will be required

 

76

--------------------------------------------------------------------------------


 

to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties taken as a whole will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Loan Parties
taken as a whole will not have unreasonably small capital with which to conduct
the business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.

 

6.23        Certain Treasury Regulation Matters.

 

The Borrower does not intend to treat the Loans and related transactions as
being a “reportable” transaction (within the meaning of Treasury Regulation
1.6011-4).  The Borrower acknowledges that the Administrative Agent and one or
more of the Lenders may treat its Loans as part of a transaction that is subject
to Treasury Regulation Section 301.6112-1 to the extent that the Borrower’s
application of the proceeds of the Loans requires the same and the
Administrative Agent and such Lender or Lenders, as applicable, may, in
connection therewith, maintain such lists and other records as they may
determine is required by such Treasury Regulation.

 

6.24        Foreign Assets Control Regulations, Etc.

 

None of the requesting or borrowing of the Loans, the requesting or issuance,
extension or renewal of any Letters of Credit or the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended) (the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  To the knowledge of the Borrower,
neither the Borrower nor any of its Subsidiaries (a) is a “blocked person” as
described in the Executive Order, the Trading With the Enemy Act or the Foreign
Assets Control Regulations or (b) engages transactions with any such “blocked
person” blocked by such order, law or regulation.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will, and will cause each of the
Subsidiaries to:

 

7.01        Existence; Business and Properties.

 

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 8.05.

 

77

--------------------------------------------------------------------------------


 

(b)           Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect all rights, licenses, permits,
franchises, authorizations, Patents, Copyrights, Trademarks and trade names used
in or relating to the conduct of its business, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated, including any reasonable extension, development or
expansion thereof; comply with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.02        Insurance.

 

(a)           Keep its insurable properties adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by it; and maintain such other insurance as may be
required by law.

 

(b)           Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to the Borrower or the Loan Parties under such policies
directly to the Administrative Agent; cause all such policies to provide that
neither the Borrower, the Administrative Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement”, without
any deduction for depreciation, and such other provisions as the Administrative
Agent may reasonably require from time to time to protect their interests;
deliver insurance certificates evidencing all such policies to the
Administrative Agent; upon the occurrence of an Event of Default, deliver
original or certified copies of all such policies to the Administrative Agent
upon its request; cause each such policy to provide that it shall not be
canceled, modified or not renewed (i) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason upon not less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent,
deliver to the Administrative Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, evidence of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

 

(c)           If at any time the area in which any of the Premises (as defined
in the Mortgages) are located is designated (i) a “flood hazard area” in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), obtain flood insurance in an amount not less than
$5,000,000, on a per occurrence basis, for the Premises located in a “flood
hazard area” and that is

 

78

--------------------------------------------------------------------------------


 

otherwise, if applicable, the minimum coverage necessary to comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time, or (ii) a “Zone 1” area,
obtain earthquake insurance in such total amount as is prudent in the good faith
judgment of the Borrower for Premises located in a “Zone 1” area.

 

(d)           With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including a “broad form” commercial
general liability endorsement and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $15,000,000, naming the Administrative Agent
as an additional insured, on forms satisfactory to the Administrative Agent.

 

(e)           Notify the Administrative Agent immediately whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 7.02 is taken out by the Borrower;
and promptly deliver to the Administrative Agent a duplicate original copy of
such policy or policies.

 

(f)            In the event there occurs any loss, damage to or destruction of
any tangible property or assets of any Loan Party or any part thereof, in excess
of $2,000,000, cause such Loan Party to promptly give written notice thereof to
the Administrative Agent generally describing the nature and extent of such
loss, damage or destruction.  Subsequent to any loss, damage to or destruction
of the tangible property or assets of any Loan Party or any part thereof,
Borrower shall, or shall cause such other Loan Party to, whether or not the
insurance proceeds, if any, received on account of such damage or destruction
shall be sufficient for that purpose, at such Loan Party’s cost and expense,
promptly repair or replace such property or assets so lost, damaged or destroyed
or purchase other productive assets used or useful in the business of the
Borrower or its Subsidiaries; provided, however, that such Loan Party need not
repair or replace such property or assets so lost, damaged or destroyed to the
extent the failure to make such repair or replacement is not necessary in the
good faith judgment of the Borrower for the proper conduct of the business of
such Loan Party in the ordinary course.

 

(g)           Authorize the Administrative Agent, as the attorney-in-fact of
each of the Loan Parties and for the benefit of the Lenders, upon the occurrence
and during the continuance of an Event of Default, without the consent of the
applicable Loan Party, (i) to adjust and compromise proceeds payable under such
insurance policies, (ii) to collect, receive and give receipts for such
insurance proceeds in the name of such Loan Party, the Administrative Agent and
the Lenders and (iii) to endorse such Loan Party’s name upon any instrument in
payment thereof

 

(h)           In the event a Loan Party shall receive any insurance proceeds as
a result of any loss, damage or destruction, or condemnation proceeds, in each
case in a net amount in excess of $2,000,000, the Borrower shall, or shall cause
such other Loan Party to, promptly pay over such proceeds to the Administrative
Agent as cash collateral for the Obligations.  The Administrative Agent agrees
to release such proceeds to such Loan Party for replacement or restoration of
the portion of the property or assets of such Loan Party lost, damaged or
destroyed or condemned for the purchase of other assets used or useful in the
business of the Borrower or its Subsidiaries if (A) within one year (or if
binding contracts for the repair, replacement or purchase have been entered into
within such period, within the term of such contracts) from the date of such
loss, damage, destruction or condemnation, the Administrative Agent has received
written application for such release from such Loan Party together with evidence
reasonably satisfactory to it that the Borrower will use such proceeds to
purchase productive assets used or useful in the business of the Borrower or its
Subsidiaries and (B) on the date of such release no Default or Event of

 

79

--------------------------------------------------------------------------------


 

Default exists.  All insurance and condemnation proceeds received by a Loan
Party shall be subject to the security interest of the Administrative Agent
under the Loan Documents.

 

7.03        Taxes.

 

Pay all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment, charge
or levy so long as (a) the validity or amount thereof shall be contested in good
faith by appropriate proceedings and the Borrower shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP and such
contest operates to suspend collection of the contested obligation, tax,
assessment or charge and enforcement of a Lien and, in the case of a Mortgaged
Property, there is no risk of forfeiture of such property or (b) the nonpayment
thereof could not reasonably be expected to result in a Material Adverse Effect.

 

7.04        Financial Statements, Reports, Etc.

 

In the case of the Borrower, furnish to the Administrative Agent (either
physically or through electronic delivery reasonably acceptable to the
Administrative Agent), which shall furnish to each Lender:

 

(a)              within 90 days after the end of each fiscal year, its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal year and the results of
its operations and the operations of such Subsidiaries during such year,
together with comparative figures for the immediately preceding fiscal year, all
audited by Ernst & Young LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)              within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated Subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Responsible Officers as
fairly presenting the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments;

 

(c)               concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Responsible Officer (in the case of paragraph (b)) opining on
or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and disclaim
responsibility for legal interpretations and which may be provided by a
Responsible Officer if accounting firms generally are not providing such
certificates) (a “Compliance Certificate”) (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
showing the Consolidated Leverage Ratio and

 

80

--------------------------------------------------------------------------------


 

demonstrating compliance with the covenants contained in Sections 8.06 and 8.10
and, in the case of a certificate delivered with the financial statements
required by paragraph (a) above, certifying that there has been no change in the
business activities, assets or liabilities of the Borrower, or if there has been
any such change, describing such change in reasonable detail and certifying that
the Borrower is in compliance with Section 8.08;

 

(d)              within 45 days after the commencement of each fiscal year of
the Borrower, a detailed consolidated budget for such fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year);

 

(e)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed to its shareholders, as the case may be;

 

(f)               promptly after the receipt thereof by the Borrower or any
Subsidiary, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto; and

 

(g)               promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 7.04 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.04(c) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a  “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities.  The Borrower hereby agrees
that (w) all Borrower Materials that are to be made

 

81

--------------------------------------------------------------------------------


 

available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated as “Public Side Information.”

 

7.05        Litigation and Other Notices.

 

Furnish to the Administrative Agent, each L/C Issuer and each Lender prompt
(and, in any event, within 3 Business Days) written notice of the following:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)           the filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $2,500,000 or result in a Material Adverse Effect; and

 

(d)           any development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

7.06        Information Regarding Collateral.

 

(a)           Furnish to the Administrative Agent prompt written notice of any
change in (i) any Loan Party’s legal name, (ii) the jurisdiction of organization
or formation of any Loan Party, (iii) any Loan Party’s identity or corporate
structure or (iv) any Loan Party’s federal taxpayer identification number.  The
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral.

 

(b)           In the case of the Borrower, each year, at the time of delivery of
the annual financial statements with respect to the preceding fiscal year
pursuant to Section 7.04(a), deliver to the Administrative Agent a certificate
of a Responsible Officer setting forth the information set forth in
Section 7.06(a) or confirming that there has been no change in such information
since the Closing Date or the date of the most recent certificate delivered
pursuant to this Section 7.06.

 

82

--------------------------------------------------------------------------------


 

7.07        Maintaining Records; Access to Property and Inspections.

 

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of Law are made of all dealings and
transactions in relation to its business and activities.  Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of the Borrower or any Subsidiary at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any Subsidiary with the officers thereof and
independent accountants therefor.  Except following the occurrence and during
the continuance of any Default, the Borrower shall be entitled to have a
representative present at all such discussions and to obtain a copy of all
written requests for information relating to any Loan Party made by the
Administrative Agent or any Lender to any third party.  Within 120 days after
the close of each fiscal year of the Borrower, at the request of the
Administrative Agent or the Required Lenders, the Borrower will hold a meeting
(at a mutually agreeable location and time or, at the option of the
Administrative Agent, by conference call) with all lenders who choose to attend
such meeting at which meeting shall be reviewed the financial results of the
previous fiscal year and the financial condition of the Borrower and its
Subsidiaries for the current fiscal year of the Borrower.

 

7.08        Use of Proceeds.

 

Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) for permitted share repurchases and Permitted Acquisitions and
(c) for working capital, capital expenditures and other lawful corporate
purposes, provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.

 

7.09        Further Assurances.

 

(a)           Execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including (i) filing or
recording, as applicable, Uniform Commercial Code and other financing statements
and Mortgages and (ii) if all or substantially all of the Equity Interests of
the Borrower are held or acquired by a holding company whose sole or primary
purpose is holding such Equity Interests, causing such holding company to
guarantee the Obligations, to pledge its Equity Interests in the Borrower
pursuant to the Security Agreement and to become subject to the representations,
warranties, covenants and other agreements of the Loan Parties hereunder,
mutatis mutandis) that may be required under applicable law, or that the
Required Lenders or the Administrative Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority (subject to
Liens permitted under Section 8.02) of the security interests created or
intended to be created by the Collateral Documents.  Unless a Release of
Collateral Event has occurred and is continuing and the Borrower has exercised
its rights under Section 10.10, the Borrower will cause any subsequently
acquired or organized Domestic Subsidiary to become a Loan Party by executing a
Joinder Agreement.  Notwithstanding anything to the contrary in the foregoing
sentence, despite the occurrence and continuance of a Release of Collateral
Event, the Borrower will cause (v) the Equity Interests of any subsequently
acquired or organized Domestic Subsidiary, (w) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, could not
reasonably be expected to cause the undistributed earnings of such First Tier
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such First Tier Foreign Subsidiary’s
United States parent and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the

 

83

--------------------------------------------------------------------------------


 

meaning of Treas. Reg. Section 1.956-2(c)(2)) in each First Tier Foreign
Subsidiary and (y) if the Equity Interests of the Borrower are held or acquired
by any holding company whose sole or primary purpose is holding such Equity
Interests, the Equity Interests of the Borrower, in each case, to be pledged to
the Administrative Agent pursuant to the Security Agreement.  In addition,
subject to the last sentence of this Section 7.09(a), from time to time, the
Borrower will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Subsidiaries
including real and other properties acquired subsequent to the Closing Date (but
excluding owned real property with a value of less than $1,000,000, all
leasehold real property (including, without limitation, the leased manufacturing
facility located in Muskegon, Michigan), and other Excluded Property)).  Such
security interests and Liens will be created under the Collateral Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Administrative Agent, and
the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Administrative Agent shall reasonably request to
evidence compliance with this Section 7.09.  The Borrower agrees to provide such
evidence as the Administrative Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any of the Domestic
Subsidiaries of any real property (or any interest in real property) having a
value in excess of $1,000,000.  The actions required under this Section 7.09
shall be taken within 60 days (or such later time as may be acceptable to the
Administrative Agent) after the event giving rise to the requirement to take
such action.  Notwithstanding the foregoing, (x) the Administrative Agent in its
discretion may determine not to take a security interest in those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby and (y) Liens required to be granted pursuant to this
Section 7.09 shall be subject to exceptions and limitations consistent with
those set forth in the Security Documents as in effect on the Closing Date (to
the extent appropriate in the applicable jurisdiction) and no action need be
taken to perfect any security interest in vehicles or any deposit account or
securities account (each as defined in the Uniform Commercial Code) other than
the filing of a financing statement under the Uniform Commercial Code; and

 

(b)           Should the Borrower fail to maintain the Requisite Ratings, within
thirty (30) days of notice thereof from either the Required Lenders or the
Administrative Agent, the Borrower shall cause the security interests in all
real and personal property of the Loan Parties to be re-granted in accordance
with the requirements and conditions of Section 7.09(a) (it being understood and
agreed that such re-granted security interests will have a lien priority at
least equal to the lien priority existing as of the time of the Release of
Collateral Event).

 

7.10        Certain Treasury Regulation Matters.

 

In the event the Borrower determines to take any action inconsistent with its
intention as set forth in the first sentence of Section 6.23, it will promptly
notify the Administrative Agent thereof.

 

7.11        Environmental Laws.

 

Except, in each case, as would not, individually or in the aggregate, have a
Material Adverse Effect:

 

84

--------------------------------------------------------------------------------


 

(a)                                 Comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
contractors, tenants and subtenants, if any, with, all applicable Environmental
Laws, and obtain and comply in all material respects with and maintain, and use
reasonable efforts to ensure that all contractors, tenants and subtenants obtain
and comply in all material respects with and maintain, any and all Environmental
Permits required of them by any applicable Environmental Laws.  For purposes of
this Section 7.11(a), noncompliance with the foregoing shall be deemed not to
constitute a breach of this covenant, provided, that upon learning of any actual
or suspected noncompliance, Borrower shall promptly undertake reasonable efforts
to achieve compliance.

 

(b)                                 Conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required to be undertaken by any Group Member under
Environmental Laws and promptly comply with all orders and directives applicable
to any Group Member of all Governmental Authorities regarding Environmental
Laws; provided, however, that this covenant shall be deemed not violated if the
relevant Group Member promptly challenges in good faith any such order or
directive in a manner consistent with all applicable Environmental Laws and
other requirements of Law and pursues such challenge or challenges diligently.

 

(c)                                  Generate, use, treat, store, release,
dispose of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in a material Environmental Liability to any
Group Member or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Hazardous Materials in a manner that could reasonably be expected to result in a
material Environmental Liability to, or materially affect any real property
owned or operated by, any Group Member.  For purposes of this Section 7.11(c),
noncompliance with the foregoing shall be deemed not to constitute a breach of
this covenant, provided, that, upon learning of any actual or suspected
noncompliance, the Borrower shall promptly undertake reasonable efforts to
remove such Hazardous Materials, if required by applicable Environmental Law, or
otherwise remediate them, if required by applicable Environmental Law, in a
manner consistent with applicable Environmental Law.

 

(d)                                 If required by applicable law, promptly take
all commercially reasonable actions necessary to address any material
Environmental Liability.

 

(e)                                  Deliver written notice to the
Administrative Agent as soon as practicable following receipt of all
environmental audits, investigations, analyses and reports of any kind or
character, and all written communications, with respect to any Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect, and, upon the request of the
Administrative Agent, promptly deliver copies to the Administrative Agent of
such environmental audits, investigations, analyses, reports and written
communications.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Loan Parties covenant and agree with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been cancelled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Loan Parties will not, nor will they cause or
permit any of the Subsidiaries to:

 

85

--------------------------------------------------------------------------------


 

8.01                        Indebtedness.

 

Incur, create, assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness existing on the Closing Date
and set forth in Schedule 8.01, including in the case of lines of credit the
maximum amount of Indebtedness permitted to be incurred thereunder;

 

(b)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(c)                                  Indebtedness under completion guarantees,
appeal bonds, performance or surety bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(d)                                 Indebtedness under or in respect of Swap
Contracts that are not speculative in nature;

 

(e)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds in the ordinary course of
business, so long as such Indebtedness is extinguished within three Business
Days of the incurrence thereof;

 

(f)                                   Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(g)                                  Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(h)                                 Indebtedness incurred by the Borrower or any
Subsidiary constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including without limitation
letters of credit in respect of workers compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims; provided, that (i) upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence
and (ii) such letters of credit are not provided to secure the repayment of
other Indebtedness of the Borrower or any Subsidiary.

 

(i)                                     with respect to the Borrower or any
Subsidiary, (A) purchase money Indebtedness (including Capital Lease
Obligations) and Synthetic Lease Obligations, (B) indebtedness incurred in
connection with a Permitted Acquisition, (C) Loans obtained through an increase
in the Commitments under Section 2.01(b) and (D) other newly issued
Indebtedness, provided that (y) the aggregate principal amount of Indebtedness
incurred pursuant to this Section 8.01(i) shall not exceed $250,000,000 at any
time outstanding and (z) with respect to any Indebtedness incurred pursuant to
this Section 8.01(i) in excess of $30,000,000 the maturity date of such
Indebtedness is on (solely with respect to such Indebtedness incurred in
accordance with Section 2.01(b)) or after the Maturity Date;

 

(j)                                    unsecured subordinated Indebtedness
(which may be guaranteed by any Loan Party on a subordinated basis); provided,
that (i) after giving effect to the incurrence of any such Indebtedness on a Pro
Forma Basis, the Borrower is in Pro Forma Compliance, (ii) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(iii) such Indebtedness matures after the six-month anniversary of the Maturity
Date, (iv) no payments of principal of such Indebtedness may be made until after
the six-month anniversary of the Maturity Date, and (v) such Indebtedness is
subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent in form and substance;

 

86

--------------------------------------------------------------------------------


 

(k)                                 other unsecured Indebtedness not
contemplated in the foregoing clauses of this Section; provided that (i) after
giving effect to the incurrence of any such Indebtedness on a Pro Forma Basis,
the Borrower is in Pro Forma Compliance and (ii) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; and

 

(l)                                     Indebtedness incurred to extend, renew
or refinance any Indebtedness described in Section 8.01(a), (i) or (j)
(“Refinancing Indebtedness”); provided, that (i) such Refinancing Indebtedness
is in an aggregate principal amount not greater than the aggregate principal
amount of the Indebtedness being extended, renewed or refinanced, plus the
amount of any interest, premiums or penalties required to be paid thereon plus
fees and expenses associated therewith, (ii) such Refinancing Indebtedness has a
later or equal final maturity and a longer or equal weighted average life to
maturity than the Indebtedness being extended, renewed or refinanced, (iii) if
the Indebtedness being extended, renewed or refinanced is subordinated to the
Obligations, the Refinancing Indebtedness is subordinated to the Obligations on
terms no less favorable to the Lenders than the Indebtedness being extended,
renewed or refinanced, (iv) only the obligors in respect of the Indebtedness
being extended, renewed or refinanced may become obligated with respect to such
Refinancing Indebtedness, (v) the security interest(s) granted in connection
with such Refinancing Indebtedness, if any, shall not cover more collateral, in
any material respect, than the security interest(s), if any, granted in
connection with the Indebtedness being refinanced and (vi) the non-economic
covenants, events of default, remedies and other provisions of the Refinancing
Indebtedness, when taken as a whole, shall be materially no less favorable to
the Lenders than those contained in the Indebtedness being extended, renewed or
refinanced.

 

8.02                        Liens.

 

Create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                 Liens on property or assets of the Borrower
and its Subsidiaries existing on the Closing Date and set forth in Schedule
8.02; provided, that such Liens shall secure only those obligations which they
secure on the Closing Date and any extensions, renewals and replacements thereof
permitted hereunder;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary (including
without limitation Liens securing Indebtedness incurred pursuant to
Section 8.01(i)(B)); provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien does not materially interfere with the use, occupancy and
operation of any Mortgaged Property;

 

(d)                                 Liens for taxes not yet due or which are
being contested in compliance with Section 7.03;

 

(e)                                  carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due and
payable or which are being contested in compliance with Section 7.03 or for
which appropriate reserves have been established;

 

87

--------------------------------------------------------------------------------


 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security laws or regulations;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries as currently operated;

 

(i)                                     Liens arising out of judgments or awards
in respect of which the Borrower or any of the Subsidiaries shall in good faith
be prosecuting an appeal or proceedings for review in respect of which there
shall be secured a subsisting stay of execution pending such appeal or
proceedings; provided, that the aggregate amount of all such judgments or awards
(and any cash and the fair market value of any property subject to such Liens)
does not exceed $20,000,000 at any time outstanding;

 

(j)                                    licenses, leases or subleases granted by
the Borrower or any Subsidiary to third persons in the ordinary course of
business not interfering in any material respect with the business of the
Borrower or any Subsidiary;

 

(k)                                 Liens in favor of customs or revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(l)                                     any interest of a lessor under Liens
arising from precautionary UCC financing statement filings regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;

 

(m)                             Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

(n)                                 Liens that are contractual or statutory
setoff rights arising in the ordinary course of business with financial
institutions, relating to pooled deposit accounts or sweep accounts of the
Borrower and its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or relating to purchase
orders or other agreements entered into with customers of the Borrower or any of
its Subsidiaries in the ordinary course of business;

 

(o)                                 Liens solely on any cash earnest money
deposits by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement permitted under this Agreement;

 

(p)                                 all Liens set forth in the survey and title
policies delivered to the Administrative Agent prior to the Closing Date;

 

(q)                                 any interest or title of a licensor, lessor
or sublessor under any license or lease agreement pursuant to which rights are
granted to the Borrower or any Subsidiary;

 

(r)                                    Liens deemed to exist in connection with
investments in repurchase agreements permitted under this Agreement;

 

88

--------------------------------------------------------------------------------


 

(s)                                   Liens securing Indebtedness permitted to
be incurred pursuant to Section 8.01(i)(A); provided that (x) the aggregate
amount of Indebtedness incurred by the Borrower and its Domestic Subsidiaries
pursuant to Section 8.01(i)(A) secured by such Liens shall not exceed
$100,000,000 and (y) such Liens encumber only the property acquired in
connection with such Indebtedness;

 

(t)                                    Liens on assets of Foreign Subsidiaries
securing Indebtedness of Foreign Subsidiaries permitted to be incurred under
Section 8.01(i); and

 

(u)                                 Liens on any assets which are the subject of
any GSA Transaction.

 

8.03                        Sale and Lease-Back Transactions.

 

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 8.05 and (b) any Capital
Lease Obligations, Synthetic Lease Obligations or Liens arising in connection
therewith are permitted by Sections 8.01 and 8.02, as applicable.

 

8.04                        Investments, Loans and Advances.

 

Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any investment or any other interest in, any other person,
except:

 

(a)                                 Permitted Investments;

 

(b)                                 investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(c)                                  the Borrower and the Subsidiaries may make
loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $3,000,000 at any time and advances in the
ordinary course of business of payroll payments to employees and for
entertainment and travel expenses of employees;

 

(d)                                 the Borrower may enter into Swap Contracts
in the ordinary course of business that are not speculative in nature;

 

(e)                                  the Borrower and its Subsidiaries may
(i) acquire and hold receivables owing to it, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms (including the dating of receivables) of the Borrower or
such Subsidiary and (ii) make loans to customers, dealers and suppliers in the
ordinary course of business and consistent with past practices;

 

(f)                                   the Borrower may acquire and hold
obligations of one or more officers or other employees of the Borrower or its
subsidiaries in connection with such officers’ or employees’ acquisition of
Equity Interests of the Borrower;

 

89

--------------------------------------------------------------------------------


 

(g)                                  purchases of inventory, raw materials and
related assets in the ordinary course of business;

 

(h)                                 in addition to investments, loans and
advances permitted by paragraphs (a) through (g) above, additional investments,
loans and advances by the Borrower and the Subsidiaries (including investments,
loans and advances similar or dissimilar in nature to those permitted by
paragraphs (a) through (g) above); provided that (i) after giving effect to any
such investment, loan or advance on a Pro Forma Basis, the Borrower is in Pro
Forma Compliance, (ii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (iii) if such investment involves an
acquisition of all or substantially all of the assets of a Person or line of
business of such Person, or no less than 100% of the Equity Interests (except
for directors’ qualifying shares) of a person (referred to herein as the
“Acquired Entity”), (A) the board of directors (or other comparable governing
body) of the Acquired Entity shall have duly approved such acquisition and
(B) the property acquired in such acquisition is used or useful in the same or a
related line of business as the Borrower and its Subsidiaries were engaged in as
of the Closing Date (or any reasonable extensions or expansions thereof) (any
acquisition of an Acquired Entity meeting all the criteria of this Section
8.04(h) being referred to herein as a “Permitted Acquisition”); and

 

(i)                                     Investments (including investments by
the Borrower and the Subsidiaries in the Equity Interests of the Subsidiaries)
existing as of the Closing Date and set forth in Schedule 8.04.

 

8.05                        Mergers, Consolidations, Sales of Assets and
Acquisitions.

 

(a)                                 Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower or less than all the Equity Interests of any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that (i) the Borrower and any Subsidiary may purchase and sell
inventory, materials and equipment in the ordinary course of business and may
license intellectual property in the ordinary course of business, (ii) the
Borrower and any Subsidiary may sell obsolete, damaged or worn-out inventory and
equipment in the ordinary course of business and (iii) if at the time thereof
and immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing (u) any Subsidiary may change its form of
organization in compliance with Section 7.06(a), if applicable, (v) any Person
may make investments and advances permitted by Section 8.04, (w) any wholly
owned Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (x) any wholly owned Subsidiary may merge
into or consolidate with any other wholly owned Subsidiary in a transaction in
which the surviving entity is a wholly owned Subsidiary and no person other than
the Borrower, a wholly owned Subsidiary or the De Minimis Holders receives any
consideration (provided, that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party), (y) the
Borrower and any Subsidiary may make Permitted Acquisitions and (z) any
Subsidiary of the Borrower may merge with another person in a transaction
constituting an Asset Sale permitted hereunder.

 

(b)                                 Engage in any Asset Sale otherwise permitted
under paragraph (a) above unless (i) such Asset Sale is for consideration at
least 75% of which is cash (other than in the case of a like-kind exchange or
trade-in of one asset for another asset used or useful in the business of the
Borrower and its Subsidiaries), (ii) such consideration is at least equal to the
book value of the assets being sold, transferred, leased or disposed of and
(iii) the fair market value of all assets sold, transferred, leased or disposed
of pursuant to this paragraph (b) shall not exceed (x) with respect to any
fiscal year, 7.5% of the total book value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, in each case determined as of the date of
the most recent internally available balance sheet, and (y) with respect to the

 

90

--------------------------------------------------------------------------------


 

period from the Closing Date through the Maturity Date, 20% of (1) the total
book value of the assets of the Borrower and its Subsidiaries on a consolidated
basis, determined as of the date of an internally available balance sheet for
the period ending December 31, 2011, plus (2) the total book value of assets
acquired after the Closing Date with Equity Interests, determined as of the date
of any such Acquisition; provided, however, that in the case of the foregoing
clause (y), Asset Sales may exceed 20% of the total book value of the assets of
the Borrower and its Subsidiaries on a consolidated basis (which shall include
the total book value of assets acquired after the Closing Date with Equity
Interests) in the period from the Closing Date through the Maturity Date so long
as the net cash proceeds of Asset Sales in excess of such limitation are applied
to prepay first, on a ratable basis, any outstanding Incremental Term Loans
until paid in full and second, on a ratable basis, any outstanding Revolving
Loans with a permanent reduction of the Aggregate Revolving Commitments in the
amount of such prepayment; provided further that, notwithstanding the foregoing,
in no event shall Asset Sales exceed 25% of the total book value of the assets
of the Borrower and its Subsidiaries on a consolidated basis (which shall
include the total book value of assets acquired after the Closing Date with
Equity Interests) in the period from the Closing Date through the Maturity
Date.  Upon a sale of assets or the sale of Equity Interests of a Subsidiary of
a Loan Party permitted by this Section 8.05, the Administrative Agent shall
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Administrative Agent’s security interest in such assets or Equity
Interests, including, without limitation, amendments or terminations of UCC
financing statements, the return of stock certificates and the release of a
Guarantor (as applicable) from its obligations under the Loan Documents.

 

8.06                        Restricted Payments; Restrictive Agreements.

 

(a)                                 Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent (unless the
contingency is the repayment of the Obligations or receipt of consent from the
requisite lenders under this Agreement) or otherwise) to do so; provided,
however, that:

 

(i)                                     any direct or indirect wholly owned
Domestic Subsidiary of the Borrower and any Foreign Subsidiary may declare and
pay dividends or make other distributions ratably to its equity holders;

 

(ii)                                  so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may repurchase Equity Interests of the Borrower owned by past or present
officers, directors or employees of the Borrower or the Subsidiaries or make
payments to employees of the Borrower or the Subsidiaries upon termination of
employment of such employees (including as a result of retirement or severance)
in connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount not to exceed $5,000,000 in any fiscal year (it being
agreed that any amount not utilized in any fiscal year may be carried forward
and utilized in the immediately following fiscal year and that any amount spent
in any fiscal year shall be deemed to utilize any such carried forward amount
first);

 

(iii)                               the Borrower may make Restricted Payments to
fund amounts payable to any participant in any Plan of the Borrower or the
Subsidiaries upon the termination of the employment of such participant in an
amount not to exceed $1,000,000 in any fiscal year of the Borrower; and

 

91

--------------------------------------------------------------------------------


 

(iv)                              in addition to the Restricted Payments in
clauses (i)-(iii) above, the Borrower and its Subsidiaries may make additional
Restricted Payments (including Restricted Payments similar or dissimilar to
those in clauses (i) through (iii) above); provided, that (A) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (B) after giving effect to any such Restricted Payment on a Pro Forma Basis,
the Borrower is in Pro Forma Compliance.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
the Obligations or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided, that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of stock or assets
of a Subsidiary pending such sale, provided, such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (C) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and subject to the obligations of the
Borrower under Section 7.09(b) hereof, (D) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (E) clauses (i) and (ii) of the foregoing shall not apply
to restrictions and conditions imposed (1) under Indebtedness of Foreign
Subsidiaries incurred under Section 8.01 or (2) under contracts with customers
entered into the ordinary course of business that contain restrictions on cash
or other deposits or net worth.

 

8.07                        Transactions with Affiliates.

 

Except for transactions by or among Loan Parties or by or among Foreign
Subsidiaries, sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except that (a) the Borrower or any Subsidiary may engage
in any of the foregoing transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) Restricted Payments may be
effected to the extent provided in Section 8.06, (c) reasonable fees and
compensation may be paid to, and indemnities may be provided on behalf of,
officers, directors and employees of, and consultants to, the Borrower and the
Subsidiaries, as determined by the board of directors or equivalent governing
body or appropriate officers of the Borrower in good faith, (d) securities may
be issued and other payments, awards or grants (in cash, equity securities or
otherwise) may be made pursuant to, or with respect to the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors or equivalent governing body of the Borrower in good faith,
(e) the Loan Parties may perform their respective obligations under the terms of
any registration rights agreement, (f) loans, investments and advances may be
made to the extent permitted by Sections 8.01 and 8.04, and (g) transfers of
property or assets from Loan Parties to Foreign Subsidiaries in the ordinary
course of business not otherwise prohibited under this Agreement.

 

8.08                        Business of Borrower and Subsidiaries.

 

Engage at any time in any business or business activity other than the business
currently conducted by them and business activities that constitute a reasonable
extension, development or expansion thereof reasonably incidental thereto.

 

92

--------------------------------------------------------------------------------


 

8.09                        Amendments of Subordinated Indebtedness.

 

Permit any supplement, modification or amendment of any subordinated
Indebtedness of the Borrower or any Subsidiary that would cause such
Indebtedness to not be in compliance with the subordination provisions of
Section 8.01(j) or that is reasonably likely to adversely affect the ability of
the Borrower to repay the Obligations when due without the prior written consent
of the Administrative Agent.

 

8.10                        Financial Covenants.

 

(a)                                 Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.0 to
1.0.

 

(b)                                 Permit the Consolidated Net Leverage Ratio
as of the end of any fiscal quarter of the Borrower to be greater than 4.0 to
1.0.

 

8.11                        Fiscal Year.

 

Change its fiscal year-end to a date other than December 31.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or the borrowings or
issuances of Letters of Credit hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or L/C Disbursement or of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of three Business Days;

 

(d)                                 default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in Section 7.01(a), 7.05(a), 7.08 or in Article VIII;

 

93

--------------------------------------------------------------------------------


 

(e)                                  default shall be made in the due observance
or performance by the Borrower or any Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(b), (c) or (d) above) and such default shall continue unremedied for a period
of 30 days after notice thereof from the Administrative Agent or any Lender to
the Borrower;

 

(f)                                   (i) the Borrower or any Material
Subsidiary shall fail to pay any principal or interest due in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided, that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of the Borrower or any Material
Subsidiary, or of a substantial part of the property or assets of the Borrower
or a Material Subsidiary, under Title 11 of the United States Bankruptcy Code,
as now constituted or hereafter amended, or any other Debtor Relief Law, (ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Bankruptcy Code, as now constituted
or hereafter amended, or any other Debtor Relief Law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or any Material
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

 

(i)                                     one or more judgments for the payment of
money in an aggregate amount in excess of $20,000,000 (net of amounts covered by
independent third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage and of amounts covered by an
indemnity from a person that, in the reasonable judgment of the Administrative
Agent, is creditworthy) from a party shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
unsatisfied and undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment; an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its ERISA Affiliates in an aggregate
amount exceeding $20,000,000;

 

(j)                                    any Guarantee for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability

 

94

--------------------------------------------------------------------------------


 

hereunder (other than as a result of the discharge of such Guarantor in
accordance with the terms of the Loan Documents);

 

(k)           any security interest in any material item of Collateral purported
to be created by any Collateral Document shall cease to be, or shall be asserted
by the Borrower or any other Loan Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the securities, assets or properties
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged under the Security
Agreement and except to the extent that such loss is covered by a lender’s title
insurance policy and the related insurer shall not have denied or disclaimed in
writing that such loss is covered by such title insurance policy; or

 

(l)            there shall have occurred a Change of Control;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h)(i)-(v) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate
forthwith the Commitments of each Lender to make Loans and each L/C Issuer to
make L/C Credit Extensions, whereupon such Commitments shall immediately
terminate, (ii) require that the Borrower Cash Collateralize the L/C Obligation
(in an amount equal to the Minimum Collateral Amount with respect thereto
whereupon such Cash Collateral shall be immediately due and payable and
(iii) declare the Loans then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (g) or (h)(i)-(v) above, the Commitments of each Lender
to make Loans and any obligation of any L/C Issuer to make L/C Credit Extensions
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforeseaid shall automatically
become effective, without presentment, demand, protest or any other notice of
any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

9.02        Application of Funds.

 

After the exercise of remedies provided for in Section 9.01 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
last paragraph of Section 9.01), any amounts received on account of the
Obligations shall, subject to Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

95

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the respective L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Qualifying
Counterparty, to the extent such Swap Contract is permitted by Section 8.03(d),
ratably among the Lenders (and, in the case of such Swap Contracts, Affiliates
of Lenders) and the L/C Issuers in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Qualifying Counterparty, to the extent such Swap
Contract is permitted by Section 8.03(d), (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Qualifying
Counterparty and (d) Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit (to the extent
not otherwise Cash Collateralized by the Borrower pursuant to Section 2.03 and
2.14), ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, other Qualifying Counterparties) and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuers, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.  It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a

 

96

--------------------------------------------------------------------------------


 

matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

10.02      Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or

 

97

--------------------------------------------------------------------------------


 

thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

98

--------------------------------------------------------------------------------


 

10.06      Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or any L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and the Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an

 

99

--------------------------------------------------------------------------------


 

L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
the Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America  with
respect to such Letters of Credit.

 

10.07      Non-Reliance on Administrative Agent and Other Lenders.

 

Each of the Lenders and the L/C Issuers acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders and the L/C Issuers also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations (other than obligations under Swap Contracts or Treasury
Management Agreements to which the Administrative Agent is not a party) that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the

 

100

--------------------------------------------------------------------------------


 

Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each of the Lenders and the L/C Issuers to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.10      Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) other than with respect
to amounts currently due thereunder, Cash Management Obligations and obligations
under or in respect of Swap Contracts) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Asset Sale permitted hereunder or under any other Loan
Document or any Involuntary Disposition, or (iii) as approved in accordance with
Section 11.01;

 

(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(c);

 

(c)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

(d)           upon the occurrence of a Release of Collateral Event, to release
all Collateral other than Collateral consisting of Equity Interests of the
Borrower (if applicable) and its Subsidiaries; provided, however, that if such
Release of Collateral Event ceases to be continuing and in effect at any time,
the Required Lenders or the Administrative Agent may require first priority
security interests on the same categories of Collateral that was previously
released, such security interests to be created and perfected within 30 days of
notice from the Required Lenders or the Administrative Agent to the Borrower.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular

 

101

--------------------------------------------------------------------------------


 

types or items of property, or to release any Guarantor from its obligations
under the Guaranty, pursuant to this Section 10.10.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)           no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.01) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default or a mandatory reduction in Commitments is not considered an
extension or increase in Commitments of any Lender);

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment or whose Commitments are to be reduced;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such payment of principal, interest, fees or other amounts; provided,
however, that only the consent of the Required Lenders shall be necessary to
(i) amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate or
(ii) amend any financial covenant set forth in Section 8.10 or the definition of
Consolidated Leverage Ratio (or, in each case, any defined term used therein or
in connection therewith) even if the effect of such amendment would be to reduce
the rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

(iv)          change Section 2.13 or Section 9.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

 

(v)           amend Section 1.05, Section 1.08(a) or the definition of
“Alternative Currency” without the written consent of each Lender directly
affected thereby;

 

102

--------------------------------------------------------------------------------


 

(vi)          change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(vii)         except in connection with an Asset Sale permitted under
Section 8.05, release all or substantially all of the Collateral without the
written consent of each Lender directly affected thereby or as provided in
Section 10.10; or

 

(viii)        release the Borrower or, except in connection with a merger or
consolidation permitted under Section 8.05 or an Asset Sale permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone).

 

(b)           unless also signed by the applicable L/C Issuer, no amendment,
waiver or consent shall affect the rights or duties of such L/C Issuer under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it;

 

(c)           unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement;

 

(d)           unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

(e)           unless also signed by the Required Revolving Lenders, no
amendment, waiver or consent shall (i) amend or waive any mandatory prepayment
on Revolving Loans under Section 2.05(b)(i) or the manner of application thereof
to the Revolving Loans or (ii) amend or change (A) the definition of “Required
Revolving Lenders” or (B) any provision of this Section 11.01(e); and

 

(f)            unless also signed by Lenders (other than Defaulting Lenders)
holding in the aggregate at least a majority of the outstanding amount of all
Incremental Term Loans and Incremental Term Loan Commitments, amend, change or
waive (i) the manner of application of any proceeds from Assets Sales set forth
in the first proviso of Section 8.05(b); provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Asset Sales” or the provisions of Section 8.05(b) other than the manner of
application of any proceeds from Assets Sales as set forth in the first proviso
of such Section or (ii) any provision of this Section 11.01(g).

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Agency Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), (x) the Commitment of
any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the

 

103

--------------------------------------------------------------------------------


 

United States supersedes the unanimous consent provisions set forth herein and
(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders.

 

11.02      Notices and Other Communications; Facsimile Copies.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower or any other Loan Party, the Administrative
Agent, any L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM

 

104

--------------------------------------------------------------------------------


 

THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Loan
Parties shall indemnify the Administrative Agent, each L/C Issuer, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and

 

105

--------------------------------------------------------------------------------


 

provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.01 and Section 9.02 for the
benefit of all the Lenders and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any L/C Issuer or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.01 and Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or

 

106

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or Release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 11.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the unfunded Commitments and the aggregate Outstanding Amount of all Loans
and L/C Obligations at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, further that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other

 

107

--------------------------------------------------------------------------------


 

information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(e) shall survive the
resignation of the Administrative Agent, the Swing Line Lender and any L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each of the Lenders and the L/C Issuers severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

108

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts; Proportionate Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or contemporaneous assignments to related Approved Funds that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of an assignment of Revolving Loans and $1,000,000 in the case of an assignment
of any Incremental Term Loans unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(C)                               Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 11.01 on a non-pro rata basis;

 

(ii)                                  Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Incremental Term Loan Commitment or
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) any Incremental Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

 

109

--------------------------------------------------------------------------------


 

(C)                               the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitment if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iii)                               Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to wave such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iv)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(v)                                 Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder

 

110

--------------------------------------------------------------------------------


 

arising from that Lender’s having been a Defaulting Lender.  .  Upon request,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the other
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name

 

111

--------------------------------------------------------------------------------


 

and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swing Line Lender.  In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If JPMorgan Chase Bank or
Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

112

--------------------------------------------------------------------------------


 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives and to any direct or indirect contractual
counterparty (or such contractual counterparty’s professional advisor) under any
Swap Contract relating to Loans outstanding under this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.08                 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the

 

113

--------------------------------------------------------------------------------


 

Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each of the Lenders and the L/C Issuers agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

114

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12                     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, an L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13                     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and, with respect to
Revolving Lenders, L/C Advances, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws;

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; and

 

115

--------------------------------------------------------------------------------


 

(f)                                    the failure by such Non-Consenting Lender
to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                     Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

116

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                     Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16                     Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17                     USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.18                     No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document, the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the

 

117

--------------------------------------------------------------------------------


 

Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) each of the Administrative Agent, the Arrangers
and the Lenders and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
Affiliates or any other Person and (ii) none of the Administrative Agent,
Arrangers and the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, the Arrangers and the Lenders has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases, any
claims that it may have against the Administrative Agent, either of the
Arrangers and/or the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

11.19                     Parallel Debt.

 

(a)                                  Each Lender, the Administrative Agent, the
Swing Line Lender and each L/C Issuer (collectively, for purposes of this
Section 11.19 only, the “Finance Parties”) hereby agree that:

 

(i)                                     the total amount due and payable as
Parallel Debt (as created and defined in the Share Pledge Agreement (as defined
in Section 11.19(d) below) under Clause 2 of the Share Pledge Agreement (as
defined in Section 11.19(d) below) shall be decreased to the extent that any
amount is irreversibly (onaantastbaar) paid to and received by the Finance
Parties or any of them to reduce the total amount due and payable in respect of
the Principal Obligations (as this term is defined in the Share Pledge Agreement
(as defined in Section 11.19(d) below)), as if such amount were received by the
Administrative Agent in payment of the Parallel Debt (as created and defined in
the Share Pledge Agreement (as defined in Section 11.19(d) below); and

 

(ii)                                  the total amount due and payable in
respect of the Principal Obligations (as this term is defined in the Share
Pledge Agreement (as defined in Section 11.19(d) below)) shall be decreased to
the extent that any amount is irreversibly (onaantastbaar) paid to and received
by the Administrative Agent in payment of the Parallel Debt (as created and
defined in the Share Pledge Agreement (as defined in Section 11.19(d) below), as
if such amount were received by the Finance Parties or any of them in payment of
the corresponding Principal Obligations (as this term is defined in the Share
Pledge Agreement (as defined in Section 11.19(d) below)). The Administrative
Agent undertakes to give effect to the preceding sentence by application of any
amount so received in payment of the Parallel Debt (as created and defined in
the Share Pledge Agreement (as defined in Section 11.19(d) below) in accordance
with the terms and conditions of the Loan Documents, as if such amount were
received in payment of the corresponding Principal Obligations (as this term is
defined in the Share Pledge Agreement (as defined in Section 11.19(d) below)).

 

(b)                                 This Section 11.19 and any dispute,
controversy, proceedings or claim of whatever nature arising out of or in any
way relating thereto shall be governed by and construed in accordance with the
laws of the Netherlands.

 

118

--------------------------------------------------------------------------------


 

(c)                                  Each of the parties hereto irrevocably
agrees that all disputes arising out of this Section 11.19 shall be submitted in
first instance to the competent court at Amsterdam, the Netherlands. Nothing in
the preceding sentence shall limit the Administrative Agent’s right to bring
proceedings against Knoll Overseas, Inc. in any other court or competent
jurisdiction.

 

(d)                                 For the purposes of this Section 11.19 only,
the term “Share Pledge Agreement” shall mean the notarial deed of pledge of
shares entered into by no later than the date provided in
Section 7.12(b) between Knoll Overseas, Inc as the pledgor, Bank of America as
the pledgee, and Knoll Europe as the company.

 

11.20                     Amendment and Restatement.

 

The parties hereto agree that, on the Closing Date, the following transactions
shall be deemed to occur automatically, without further action by any party
hereto: (a) the Existing Credit Agreement shall be deemed to be amended and
restated in its entirety pursuant to this Agreement; (b) all Obligations under
the Existing Credit Agreement outstanding on the Closing Date shall in all
respects be continuing and shall be deemed to Obligations outstanding hereunder;
(c) the Guaranties made pursuant to the Existing Credit Agreement to the Lenders
(including the Swing Line Lender), each L/C Issuer, each Qualifying Counterparty
to a Swap Contract (that is permitted to be incurred pursuant to
Section 8.01(d)) with any Loan Party, each Qualifying Counterparty to a Treasury
Management Agreement with any Loan Party and/or the Administrative Agent shall
remain in full force and effect with respect to the Obligations and are hereby
reaffirmed; (d) the Collateral Documents and the Liens created thereunder in
favor of Bank of America, as administrative agent for the benefit of the holders
of the Obligations (as defined in the Existing Credit Agreement) shall remain in
full force and effect with respect to the Obligations and are hereby reaffirmed
(e) all Existing Letters of Credit outstanding under the Existing Credit
Agreement on the Closing Date and set forth on Schedule 1.01(b) shall be deemed
to be Letters of Credit outstanding on the Closing Date under this Agreement;
and (f) all references in the other Loan Documents to the Existing Credit
Agreement shall be deemed to refer without further amendment to this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KNOLL, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/S/ Barry L. McCable

 

Name:

Barry L. McCabe

 

Title:

Senior Vice President & CFO

 

 

 

 

 

 

GUARANTORS:

SPINNEYBECK ENTERPRISES, INC.,

 

a New York corporation

 

 

 

 

 

 

By:

/S/ Barry L. McCable

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

 

 

 

 

 

 

KNOLL OVERSEAS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/S/ Barry L. McCable

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

 

 

 

 

 

 

EDELMAN LEATHER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/S/ Barry L. McCable

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

 

 

 

 

 

 

KNOLL MIDDLE EAST, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/S/ Barry L. McCable

 

Name:

Barry L. McCabe

 

Title:

Vice President

 

KNOLL, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/S/ Maurice Washington

 

Name:

Maurice Washington

 

Title:

Vice President

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Revolving Lender, the Swing Line Lender and an L/C Issuer

 

 

 

 

By:

/S/ Chris Burns

 

Name:

Chris Burns

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Revolving Lender and an L/C Issuer

 

 

 

 

By:

/S/ David F. Gibbs

 

Name:

David F. Gibbs

 

Title:

Managing Director

 

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

 

By:

/S/ Devon Starks

 

Name:

Devon Starks

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/S/ Mark Hogan

 

Name:

Mark Hogan

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SOVEREIGN BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/S/ Francis D. Phillips

 

Name:

Francis D. Phillips

 

Title:

Senior Vice President

 

KNOLL, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

By:

/S/ Glenn A. Page

 

Name:

Glenn A. Page

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

By:

/S/ W. Christopher Kohler

 

Name:

W. Christopher Kohler

 

Title:

Senior Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/S/ Kenneth Fieler

 

Name:

Kenneth Fieler

 

Title:

Vice President

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

By:

/S/ Dru Steinly

 

Name:

Dru Steinly

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

By:

/S/ D. Mahmood

 

Name:

D. Mahmood

 

Title:

Execution Head - Managing Director

 

 

 

 

 

 

 

FIRST COMMONWEALTH BANK,

 

as a Lender

 

 

 

By:

/S/ Lawrence C. Deihle

 

Name:

Lawrence C. Deihle

 

Title:

Senior Vice President

 

KNOLL, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

By:

/S/ Peter J. Hallan

 

Name:

Peter J. Hallan

 

Title:

Vice President

 

 

 

 

 

 

 

TRISTATE CAPITAL BANK,

 

as a Lender

 

 

 

By:

/S/ Mark W. Torie

 

Name:

Mark W. Torie

 

Title:

SVP

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.,

 

as a Lender

 

 

 

By:

/S/ James Fayen

 

Name:

James Fayen

 

Title:

Deputy General Manager

 

 

 

 

 

 

 

FIRST NATIONAL BANK,

 

as a Lender

 

 

 

By:

/S/ Tony J. Sacco

 

Name:

Tony J. Sacco

 

Title:

Senior Vice President

 

 

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/S/ Stephen Karp

 

Name:

Stephen Karp

 

Title:

Senior Vice President

 

KNOLL, INC.

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

MANDATORY COST FORMULAE

 

1.                                      The Mandatory Cost (to the extent
applicable) is an addition to the interest rate to compensate Lenders for the
cost of compliance with:

 

(a)                                 the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions); or

 

(b)                                 the requirements of the European Central
Bank.

 

2.                                      On the first day of each Interest Period
(or as soon as possible thereafter) the Administrative Agent shall calculate, as
a percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below.  The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.  The Administrative Agent will, at the request of the Borrower or any
Lender, deliver to the Borrower or such Lender as the case may be, a statement
setting forth the calculation of any Mandatory Cost.

 

3.                                      The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent.  This percentage
will be certified by such Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of such
Lender’s participation in all Loans made from such Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.

 

4.                                      The Additional Cost Rate for any Lender
lending from a Lending Office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                 in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

 

per cent per annum

 

100 - (A+C)

 

 

 

(b)                                 in relation to any Loan in any currency
other than Sterling:

 

 

E x 0.01

 

per cent per annum

 

300

 

 

 

Where:

 

--------------------------------------------------------------------------------


 

“A”                           is the percentage of Eligible Liabilities
(assuming these to be in excess of any stated minimum) which that Lender is from
time to time required to maintain as an interest free cash ratio deposit with
the Bank of England to comply with cash ratio requirements.

 

“B”                           is the percentage rate of interest (excluding the
Applicable Rate, the Mandatory Cost and any interest charged on overdue amounts
pursuant to the first sentence of Section 2.08(b) and, in the case of interest
(other than on overdue amounts) charged at the Default Rate, without counting
any increase in interest rate effected by the charging of the Default Rate)
payable for the relevant Interest Period of such Loan.

 

“C”                           is the percentage (if any) of Eligible Liabilities
which that Lender is required from time to time to maintain as interest bearing
Special Deposits with the Bank of England.

 

“D”                           is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

“E”                            is designed to compensate Lenders for amounts
payable under the Fees Rules and is calculated by the Administrative Agent as
being the average of the most recent rates of charge supplied by the Lenders to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

 

5.                                      For the purposes of this Schedule:

 

(a)                                 “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                      In application of the above formulae, A,
B, C and D will be included in the formulae as percentages (i.e. 5% will be
included in the formula as 5 and not as 0.05).  A negative result obtained by
subtracting D from B shall be taken as zero.  The resulting figures shall be
rounded to four decimal places.

 

7.                                      If requested by the Administrative Agent
or the Borrower, each Lender with a Lending Office in the United Kingdom or a
Participating Member State shall, as soon as practicable after publication by
the Financial Services Authority, supply to the Administrative Agent and the
Borrower, the rate of charge payable by such Lender to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority

 

--------------------------------------------------------------------------------


 

(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.                                      Each Lender shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Lender shall
supply the following information in writing on or prior to the date on which it
becomes a Lender:

 

(a)                                 the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.                                      The percentages of each Lender for the
purpose of A and C above and the rates of charge of each Lender for the purpose
of E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a lending office in the same jurisdiction as its Lending
Office.

 

10.                               The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over- or under-compensates any Lender and shall be entitled to assume that
the information provided by any Lender pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11.                               The Administrative Agent shall distribute the
additional amounts received as a result of the Mandatory Cost to the Lenders on
the basis of the Additional Cost Rate for each Lender based on the information
provided by each Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.                               Any determination by the Administrative Agent
pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to a Lender shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

13.                               The Administrative Agent may from time to
time, after consultation with the Borrower and the Lenders, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(b)

 

Existing Letters of Credit

 

Letter of Credit
No.

 

Name of Beneficiary

 

Undrawn
Amount

 

Date of Issuance

 

Expiration Date

 

68017454

 

The Travelers Indemnity Company

 

$

2,650,000.00

 

February 27, 2007

 

February 29, 2012

 

68014407

 

The Bank of New York

 

$

187,348.45

 

August 21, 2006

 

August 31, 2012

 

68024413

 

D&D Building Company, LLC

 

$

100,000.00

 

April 14, 2008

 

March 31, 2012

 

68024412

 

Decorative Center of Houston LP

 

$

30,000.00

 

April 14, 2008

 

March 31, 2012

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Revolving Commitment

 

Applicable Percentage of
Aggregate Revolving
Commitments

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

65,000,000

 

14.444444444

%

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

65,000,000

 

14.444444444

%

 

 

 

 

 

 

Citizens Bank of Pennsylvania

 

$

45,000,000

 

10.000000000

%

 

 

 

 

 

 

TD Bank, N.A.

 

$

45,000,000

 

10.000000000

%

 

 

 

 

 

 

Sovereign Bank, N.A.

 

$

35,000,000

 

7.777777778

%

 

 

 

 

 

 

Branch Banking and Trust Company

 

$

25,000,000

 

5.555555556

%

 

 

 

 

 

 

The Huntington National Bank

 

$

25,000,000

 

5.555555556

%

 

 

 

 

 

 

U.S. Bank National Association

 

$

25,000,000

 

5.555555556

%

 

 

 

 

 

 

Comerica Bank

 

$

25,000,000

 

5.555555556

%

 

 

 

 

 

 

The Bank of Nova Scotia

 

$

25,000,000

 

5.555555556

%

 

 

 

 

 

 

First Commonwealth Bank

 

$

15,000,000

 

3.333333333

%

 

 

 

 

 

 

The Northern Trust Company

 

$

15,000,000

 

3.333333333

%

 

 

 

 

 

 

TriState Capital Bank

 

$

10,000,000

 

2.222222222

%

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

$

10,000,000

 

2.222222222

%

 

 

 

 

 

 

First National Bank

 

$

10,000,000

 

2.222222222

%

 

 

 

 

 

 

Webster Bank, National Association

 

$

10,000,000

 

2.222222222

%

 

 

 

 

 

 

Total

 

$

450,000,000

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Good Standing of Certain Foreign Subsidiaries

 

Certain Foreign Subsidiaries may from time to time fail to be in good standing
but not with any consequence that is reasonably likely to have a Material
Adverse Effect.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Authorizations

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Governmental Approvals

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.05(a)

 

Material Liabilities Not Reflected in Balance Sheet

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Intellectual Property Rights

 

U.S. COPYRIGHTS OWNED BY BORROWER

Registered Copyrights

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

JAHNE BARNES DESING LABYRINTH

 

VAu421664

 

5/8/98

 

 

 

 

 

PEANO JHANE BARNES DESIGN

 

VAu421663

 

5/8/98

 

 

 

 

 

JAHNE BARNES DESIGN WALKWAY

 

VAu421662

 

5/8/98

 

 

 

 

 

JHANE BARNES DESIGN HILBERT

 

VAu421661

 

5/8/98

 

 

 

 

 

Gramercy

 

VAu1070821

 

03/14/11

 

 

 

 

 

Arabella

 

VA1780417

 

05/16/11

 

 

 

 

 

Garden City

 

VA1754156

 

03/04/08

 

 

 

 

 

Jubilee

 

VAu1047390

 

10/27/10

 

 

 

 

 

Pony Up

 

VA1748501

 

06/14/10

 

 

 

 

 

Sanctuary

 

VA1677145

 

06/25/09

 

 

 

 

 

Kaliedoscope

 

VA1677144

 

06/25/09

 

 

 

 

 

Garland

 

VA1677141

 

06/25/09

 

 

 

 

 

Compass

 

VA1677137

 

06/25/09

 

 

 

 

 

Lyon

 

VA1633127

 

03/04/08

 

 

 

 

 

Galloway

 

VA1633126

 

03/04/08

 

 

 

 

 

Jaipur

 

VA1663125

 

03/04/08

 

 

 

 

 

Whimsy

 

VA1631782

 

12/06/07

 

 

 

 

 

Legend

 

VA1631750

 

12/06/07

 

 

 

 

 

Siren

 

VA1631743

 

12/06/07

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

Dovetail

 

VA1631734

 

12/06/07

 

 

 

 

 

Divine

 

VA1631731

 

12/06/07

 

 

 

 

 

Enchantment

 

VA1631729

 

12/06/07

 

 

 

 

 

Fable

 

VA1631726

 

12/06/07

 

 

 

 

 

Decade

 

VA1622767

 

08/06/07

 

 

 

 

 

English Accent

 

VA1622626

 

08/06/07

 

 

 

 

 

Rivington

 

VA1622605

 

08/06/07

 

 

 

 

 

Topography

 

VA1622576

 

08/06/07

 

 

 

 

 

Icon

 

VA1622574

 

08/06/07

 

 

 

 

 

Empire Stripe

 

VA1622571

 

08/06/07

 

 

 

 

 

Spot On

 

VA1725165

 

06/14/10

 

 

 

 

 

Spectator

 

VA1725166

 

06/14/10

 

 

 

 

 

Sandis

 

VA1725154

 

06/14/10

 

 

 

 

 

Roundtrip

 

VA1725161

 

06/14/10

 

 

 

 

 

Mepal

 

VA1725156

 

06/14/10

 

 

 

 

 

Entourage

 

VA1724884

 

06/14/10

 

 

 

 

 

Worth

 

VA1724882

 

06/14/10

 

Pending Copyright Applications for Registration

 

Pending Applications for KnollTextiles Products

 

Registration No.

 

Date Submitted

 

 

 

 

 

Constance

 

 

 

11/17/2011

 

 

 

 

 

Danube

 

 

 

11/17/2011

 

 

 

 

 

Fiori

 

 

 

1/13/12

 

--------------------------------------------------------------------------------


 

PATENTS OWNED BY BORROWER

 

Issued U.S. Patents

 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

TABLE BASE

 

D651431

 

01/03/12

 

 

 

 

 

SUPPORT MEMBER

 

8002351

 

08/23/11

 

 

 

 

 

LUMBAR SUPPORT

 

7887131

 

02/15/11

 

 

 

 

 

SUPPORT ARM

 

D629808

 

12/28/10

 

 

 

 

 

CREDENZA

 

D622976

 

09/07/10

 

 

 

 

 

SUPPORT ARM

 

D621842

 

08/17/10

 

 

 

 

 

CHAIR

 

D614881

 

05/04/10

 

 

 

 

 

CHAIR

 

D613956

 

04/20/10

 

 

 

 

 

OTTOMAN

 

D608552

 

01/26/10

 

 

 

 

 

CHAIR

 

D607661

 

01/12/10

 

 

 

 

 

CHAIR

 

D606771

 

12/29/09

 

 

 

 

 

SUPPORT ARM

 

D606548

 

12/22/09

 

 

 

 

 

CREDENZA

 

D605424

 

12/08/09

 

 

 

 

 

TABLE BASE

 

D599142

 

09/01/09

 

 

 

 

 

TABLE

 

D592429

 

05/19/09

 

 

 

 

 

TABLE BASE

 

D588847

 

03/24/09

 

 

 

 

 

TABLE BASE

 

D588846

 

03/24/09

 

 

 

 

 

TABLE BASE

 

D588845

 

03/24/09

 

 

 

 

 

CHAIR

 

D569117

 

05/20/08

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

7310918

 

12/25/07

 

 

 

 

 

MECHANICAL ARM WITH SPRING COUNTERBALANCE

 

7478786

 

01/20/09

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

CHAIR

 

D572927

 

07/15/08

 

 

 

 

 

CHAIR

 

D535830

 

1/30/07

 

 

 

 

 

CHAIR

 

D535112

 

1/16/07

 

 

 

 

 

TABLE BASE

 

D528829

 

9/26/06

 

 

 

 

 

DESK LAMP

 

D522161

 

5/30/06

 

 

 

 

 

CHAIR

 

D520769

 

5/16/06

 

 

 

 

 

TABLE BASE

 

D515851

 

2/28/06

 

 

 

 

 

CART

 

D510168

 

9/27/05

 

 

 

 

 

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

6824218

 

11/30/04

 

 

 

 

 

ERGONOMIC UTILITY CHART

 

6767019

 

7/27/04

 

 

 

 

 

CART

 

D493019

 

7/13/04

 

 

 

 

 

CABLE CONTROL WITH OVERLAOD PROTECTION DEVICE

 

6742843

 

6/1/04

 

 

 

 

 

KEYBOARD SUPPORT WITH RETRACTABLE AUXILIARY SUPPORT PLATFORMS

 

6682038

 

1/27/04

 

 

 

 

 

MODULAR BI-FOLD DOOR

 

6681532

 

1/27/04

 

 

 

 

 

WORKSURFACE

 

D479417

 

9/9/03

 

 

 

 

 

HINGE FOR AN OVER-HEAD STORAGE COMPARTMENT HAVING NON-CENTERED PIVOTING MOTION

 

6574835

 

6/10/03

 

 

 

 

 

CHAIR

 

D475544

 

6/10/03

 

 

 

 

 

MODULAR STORAGE CABINET

 

6550880

 

4/22/03

 

 

 

 

 

CHAIR

 

D471024

 

3/4/03

 

 

 

 

 

METHOD OF MAKING A METAL DRAWER HEAD

 

6516507

 

2/11/03

 

 

 

 

 

WORKSTATION

 

D459109

 

6/25/02

 

 

 

 

 

WORKSTATION PANEL

 

D458041

 

6/4/02

 

 

 

 

 

OVERHEAD STROAGE UNIT

 

6394564

 

5/28/02

 

 

 

 

 

ADJUSTABLE ARMREST ASSEMBLY WITH SINGLE ADJUSTMENT LEVER

 

6394553

 

5/28/02

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

ARTICLE OF FURNITURE INCLUDING A LEG HAVING WIRE MANAGEMENT CAPABILITIES

 

6389988

 

5/21/02

 

 

 

 

 

STACKABLE PANEL SYSTEM FOR MODULAR OFFICE FURNITURE

 

6389773

 

5/21/02

 

 

 

 

 

STORAGE CABINET

 

D456178

 

4/30/02

 

 

 

 

 

STORAGE CABINET

 

D456174

 

4/30/02

 

 

 

 

 

STORAGE CABINET

 

D456172

 

4/30/02

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

6367213

 

4/9/02

 

 

 

 

 

CHAIR

 

D444638

 

7/10/01

 

 

 

 

 

ELECTRICAL POWER AND COMMUNICATION OUTLET BOX

 

D443592

 

6/12/01

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE FURNITURE SYSTEM

 

6167664

 

1/2/01

 

 

 

 

 

LOUNGE CHAIR

 

D434233

 

11/28/01

 

 

 

 

 

LOUNGE CHAIR

 

D430973

 

9/19/00

 

 

 

 

 

INDEPENDENTLY ADJUSTABLE MOUSE PAD

 

6086034

 

7/11/00

 

 

 

 

 

MULTI-ADJUSTABLE ARMREST ASSEMBLY

 

6076892

 

6/20/00

 

 

 

 

 

MULTI-ADJUSTABLE ARMREST ASSEMBLY

 

6053578

 

4/25/00

 

 

 

 

 

CHAIR

 

D423241

 

4/25/00

 

 

 

 

 

CHAIR

 

D422424

 

4/11/00

 

 

 

 

 

OFFSET SUPPORT LEG FOR AN ADJUSTABLE HEIGHT DESK

 

6029587

 

2/29/00

 

 

 

 

 

HYBRID OFFICE PANEL CONSTRUCTION FOR A MODULAR OFFICE

 

6021613

 

2/8/00

 

 

 

 

 

TABLE

 

D415634

 

10/26/99

 

 

 

 

 

SELF-BRAKING HEIGH ADJUSTMENT MECHANISM

 

5941182

 

8/24/99

 

 

 

 

 

PANEL FRAME ASSEMBLY

 

5921040

 

7/13/99

 

 

 

 

 

LAY-IN WIREWAYS FOR A SPACE DIVIDER SYSTEM

 

5918433

 

7/6/99

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

STORAGE CABINET

 

D410351

 

6/1/99

 

 

 

 

 

OFFICE SYSTEM COMPRISING LINABLE DESK AND STORAGE UNITS

 

5906420

 

5/25/99

 

 

 

 

 

HARDWIRING RACE FOR OFFICE PARTITIONS

 

5901512

 

5/11/99

 

 

 

 

 

CHAIR

 

D408646

 

4/27/99

 

 

 

 

 

TELESCOPING LEVELER

 

5881979

 

3/16/99

 

 

 

 

 

COFFEE TABLE

 

D406480

 

3/9/99

 

 

 

 

 

CHAISE LOUNGE

 

D406473

 

3/9/99

 

 

 

 

 

STOOL

 

D406470

 

3/9/99

 

 

 

 

 

CHAIR

 

D406198

 

3/2/99

 

 

 

 

 

TRIM PIECE FOR AN OFFICE FURNITURE SYSTEM

 

D405544

 

2/9/99

 

 

 

 

 

CHAIR ARM REST AND SUPPORT

 

D398174

 

9/15/98

 

 

 

 

 

ADJUSTABLE LUMBAR SUPPORT

 

5791733

 

8/11/98

 

 

 

 

 

FURNITURE PULL

 

D396793

 

8/11/98

 

 

 

 

 

CORNICE

 

D393319

 

4/7/98

 

 

 

 

 

INDEPENDENTLY ADJUSTABLE MOUSE PAD AND KEYBOARD SUPPPORT APPARATUS

 

5730408

 

3/24/98

 

 

 

 

 

ARTICLE OF FURNITURE INCLUDING A LEG HAVING WIRE MANAGEMENT CAPABILITIES

 

5715761

 

2/10/98

 

 

 

 

 

LAY-IN WIREWAYS FOR A SPACE DIVIDER SYSTEM

 

5685113

 

11/11/97

 

 

 

 

 

CHAIR SEAT TILT ADJUSTMENT AND LOCKING MECHANISM

 

5683139

 

11/4/97

 

 

 

 

 

LOCKING UNIVERSAL SUPPORT ARM

 

5683064

 

11/4/97

 

 

 

 

 

VERTICALLY ADJUSTABLE TABLE

 

5598789

 

2/4/97

 

 

 

 

 

CALIPER CONTROL FOR UNIVERSAL SUPPORT ARM

 

5584596

 

12/17/96

 

 

 

 

 

LOCKING UNIVERSAL SUPPORT ARM

 

5564667

 

10/15/96

 

 

 

 

 

LUMBAR SUPPORT CUSHION FOR CHAIRS

 

5551752

 

9/3/96

 

--------------------------------------------------------------------------------


 

Patent owned by the Borrower - Description

 

Patent No.

 

Issue Date

 

 

 

 

 

COMPOSITE FOAM CHAIR CUSHION AND METHOD

 

5499413

 

3/19/96

 

 

 

 

 

CHAIR CUSHION AND UPHOLSTERY ASSEMBLY AND METHOD

 

5489145

 

2/6/96

 

 

 

 

 

CHAIR BACK SUPPORT ADJUSTMENT MECHANISM

 

5476306

 

12/19/95

 

 

 

 

 

CHAIR SEAT TILT ADJUSTMENT AND LOCKING MECHANISM

 

5464274

 

11/7/95

 

 

 

 

 

TILT CONTROL MECHANISM FOR CHAIRS

 

5417474

 

5/23/95

 

 

 

 

 

SINGLE PIECE CHAIR SHELL

 

5411316

 

5/2/95

 

 

 

 

 

OVERHEAD CABINET WITH ROTATING DOOR

 

5409308

 

4/25/95

 

 

 

 

 

TORQUE CONTROL MECHAISM FOR CHAIRS

 

5388889

 

2/14/94

 

 

 

 

 

CHAIR CONTROL

 

5370445

 

12/6/94

 

 

 

 

 

METHOD FOR FINISHING WOOD SLATTED ARTICLES OF FURNITURE

 

5338570

 

8/16/94

 

 

 

 

 

FURNITURE COMPRISING LAMINATED SLATS AND METHODS OF MANUFACTURING SUCH FURNITURE

 

5284380

 

2/8/94

 

 

 

 

 

METHOD FOR MAKING A PANEL WITH CUTOUTS FORMED THEREIN

 

5263252

 

11/23/93

 

 

 

 

 

METHOD FOR CONSTRUCTING AN OFFICE SPACE DIVIDING PANEL

 

5258083

 

11/2/93

 

Published Patent Applications of Borrower Which are Still Pending

 

ARTICLE OF FURNITURE

 

13116485

20110304183

 

05/26/11

 

 

 

 

 

SUPPORT APPARATUS

 

13153316

20110303800

 

06/03/11

 

 

 

 

 

FURNITURE COMPONENT FASTENING APPARATUS, FURNITURE SYSTEM AND METHOD OF
ASSEMBLING FURNITURE FOR A WORK SPACE

 

13152530

20110298339

 

06/03/11

 

--------------------------------------------------------------------------------


 

CHAIR

 

13106973

20110285191

 

05/13/11

 

 

 

 

 

GAS-ASSISTED CO-INJECTION MOLDED CHAIR

 

13104227

20110278903

 

05/10/11

 

 

 

 

 

METHOD OF FABRICATING A CHAIR

 

12914384

20110101764

 

10/28/10

 

 

 

 

 

CO-INJECTION MOLDED CHAIR

 

12775538

20100283308

 

05/07/10

 

 

 

 

 

FURNITURE AND METHOD OF FURNITURE COMPONENT ATTACHMENT

 

12708876

20100213749

 

02/19/10

 

 

 

 

 

LASER WELDING OF CHAIR COMPONENTS

 

12478041

20090302666

 

06/04/09

 

 

 

 

 

CHAIR AND METHOD FOR ASSEMBLING CHAIR

 

12478110

20090302663

 

06/04/09

 

 

 

 

 

ARMREST APPARATUS

 

12478184

20090302661

 

06/04/09

 

 

 

 

 

HEIGHT ADJUSTMENT MECHANISM FOR A CHAIR

 

12478060

20090302657

 

06/04/09

 

 

 

 

 

PREFERENCE CONTROL MECHANISM

 

12478090

20090302656

 

06/04/09

 

 

 

 

 

OFFICE CHAIR

 

11178051

20060006715

 

07/08/05

 

 

 

 

 

SUPPORT APPARATUS

 

12372110

20100044541

 

02/17/09

 

--------------------------------------------------------------------------------


 

Pending Patent Applications of Borrower

 

Description

 

Application No.

 

Filing Date

 

 

 

 

 

CHAIR

 

29393680

 

06/08/2011

 

 

 

 

 

CHAIR

 

29393682

 

06/08/2011

 

 

 

 

 

SUPPORT APPARATUS

 

29406689

 

11/17/2011

 

 

 

 

 

SUPPORT ARM MOUNTING PLATE WITH WRENCH

 

29378344

 

11/03/2010

 

 

 

 

 

SUPPORT ARM

 

29393728

 

06/08/2011

 

 

 

 

 

TABLE BASE

 

29393724

 

06/08/2011

 

 

 

 

 

TABLE BASE

 

29393729

 

06/08/2011

 

 

 

 

 

TABLE BASE

 

29393731

 

06/08/2011

 

 

 

 

 

ADJUSTABLE ATTACHMENT DEVICE FOR FURNITURE

 

61493215

 

06/03/11

 

 

 

 

 

FRICTION ADJUSTMENT MECHANISM FOR A SUPPORT APPARATUS

 

61538327

 

09/23/11

 

 

 

 

 

SUPPORT APPARATUS FOR DISPLAY DEVICES AND OTHER OBJECTS

 

61494074

 

06/07/11

 

 

 

 

 

TABLET ARM

 

61493179

 

06/03/11

 

--------------------------------------------------------------------------------


 

TRADEMARK/TRADE NAMES OWNED BY BORROWER

 

U.S. Trademark Registrations

 

Registered Marks Knoll, Inc.

 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

CHADWICK

 

4063256

 

11/29/11

 

 

 

 

 

REGENERATION BY KNOLL

 

4060915

 

11/22/11

 

 

 

 

 

MULTIGENERATION BY KNOLL

 

3959701

 

05/10/11

 

 

 

 

 

ANTENNA

 

3959368

 

05/10/11

 

 

 

 

 

DIVIDENDS HORIZON

 

3817806

 

07/13/10

 

 

 

 

 

KNOLL KIDS

 

3797200

 

06/01/10

 

 

 

 

 

REFUSE TO SIT STILL.

 

3765144

 

03/23/10

 

 

 

 

 

SPARK

 

4042480

 

10/18/11

 

 

 

 

 

TEMPLATE

 

3782457

 

04/27/10

 

 

 

 

 

GENERATION BY KNOLL

 

3716772

 

11/24/09

 

 

 

 

 

KNOLL/TEXTILES

 

3488259

 

08/19/08

 

 

 

 

 

KNOLL LUXE

 

3496821

 

09/02/08

 

 

 

 

 

AUTOSTRADA

 

3021487

 

11/29/05

 

 

 

 

 

Design Only

 

2894980

 

10/19/04

 

 

 

 

 

Design Only

 

2894979

 

10/19/04

 

 

 

 

 

Design Only

 

2894978

 

10/19/04

 

 

 

 

 

Design Only

 

2893025

 

10/12/04

 

 

 

 

 

Design Only

 

2894977

 

10/19/04

 

 

 

 

 

KREFELD

 

2949295

 

5/10/05

 

 

 

 

 

JOE

 

2957768

 

5/31/05

 

 

 

 

 

CECILIA

 

2960132

 

6/7/05

 

--------------------------------------------------------------------------------


 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

DIVINA

 

2807283

 

1/20/04

 

 

 

 

 

A3

 

2744625

 

7/29/03

 

 

 

 

 

GIGI

 

2647032

 

11/5/02

 

 

 

 

 

UPSTART

 

2537287

 

2/5/02

 

 

 

 

 

RPM

 

2483718

 

8/28/01

 

 

 

 

 

PAPERCLIP

 

2415886

 

12/26/00

 

 

 

 

 

CURRENTS

 

2237475

 

4/6/99

 

 

 

 

 

REFF

 

2352223

 

5/23/00

 

 

 

 

 

DIVIDENDS

 

2272597

 

8/24/99

 

 

 

 

 

JR

 

2064087

 

5/20/97

 

 

 

 

 

BACKPACK

 

2111132

 

11/4/97

 

 

 

 

 

COUNTERFORCE

 

2019756

 

11/26/96

 

 

 

 

 

GOOD DESIGN IS GOOD BUSINESS

 

1978933

 

6/4/96

 

 

 

 

 

SALSA

 

1996058

 

8/20/96

 

 

 

 

 

KNOLL EXTRA

 

1923595

 

10/3/95

 

 

 

 

 

KNOLL EXTRA

 

1886080

 

3/28/95

 

 

 

 

 

KNOLL EXTRA

 

1889928

 

4/18/95

 

 

 

 

 

KNOLL EXTRA

 

1925118

 

10/10/95

 

 

 

 

 

PROPELLER

 

2065353

 

5/27/97

 

 

 

 

 

KNOLL

 

1897530

 

6/6/95

 

 

 

 

 

SAGUARO CACTUS

 

1931985

 

10/31/95

 

 

 

 

 

TOOTHPICK CACTUS

 

1931984

 

10/31/95

 

 

 

 

 

PARACHUTE

 

1905003

 

7/11/95

 

 

 

 

 

SURF

 

1931967

 

10/31/95

 

 

 

 

 

KNOLL STUDIO

 

1821382

 

2/15/94

 

 

 

 

 

MAGNUSSON UPTOWN

 

1893630

 

5/9/95

 

--------------------------------------------------------------------------------


 

Mark — Knoll, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

MAGNUSSON MIDTOWN

 

1887928

 

4/4/95

 

 

 

 

 

MAGNUSSON DOWNTOWN

 

1893629

 

5/9/95

 

 

 

 

 

LITTLE DIPPER

 

1926360

 

10/10/95

 

 

 

 

 

BIG DIPPER

 

1926359

 

10/10/95

 

 

 

 

 

EQUITY

 

1763700

 

4/6/93

 

 

 

 

 

CALIBRE

 

1737652

 

12/1/92

 

 

 

 

 

ORCHESTRA

 

1773588

 

5/25/93

 

 

 

 

 

BULLDOG — did not renew 9/3/2011

 

1655890

 

9/3/91

 

 

 

 

 

KNOLL

 

1449734

 

7/28/87

 

 

 

 

 

BARCELONA

 

772313

 

6/30/64

 

 

 

 

 

KNOLL INTERNATIONAL

 

557893

 

4/22/52

 

 

 

 

 

KNOLL

 

557891

 

4/22/52

 

 

 

 

 

KNOLL EXTRA

 

1930829

 

10/31/95

 

 

 

 

 

LIFE

 

3268678

 

7/24/07

 

Pending Applications for Knoll, Inc.

 

Mark — Knoll, Inc.

 

Application No.

 

Filing Date

 

 

 

 

 

SAPPER 50

 

85443626

 

10/10/11

 

 

 

 

 

FEELS LIKE SECOND NATURE.

 

85253123

 

02/28/11

 

 

 

 

 

KEEP THE CONVERSATION MOVING.

 

85223665

 

01/21/11

 

 

 

 

 

BE TRUE TO FORM.

 

85510389

 

1/06/12

 

Registered Marks Spinneybeck Enterprises, Inc.

 

Mark — Spinneybeck Enterprises, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

SABRINA

 

1404945

 

8/12/86

 

--------------------------------------------------------------------------------


 

Mark — Spinneybeck Enterprises, Inc.

 

Registration No.

 

Registration Date

 

 

 

 

 

SPINNEYBECK

 

1446426

 

7/7/87

 

Registered Marks Edelman Leather, LLC.

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

EDELMAN

 

3148113

 

09/26/06

 

 

 

 

 

EXOTIC CALF and Design — did not renew 1/3/2012

 

3038014

 

01/03/06

 

 

 

 

 

EDELMAN

 

3000104

 

09/27/05

 

--------------------------------------------------------------------------------


 

Schedule 6.08

 

Subsidiaries

 

SUBSIDIARIES OF THE BORROWER

 

JURISDICTION OF
INCORPORATION

 

OWNERSHIP
INTEREST

Knoll North America Corp.

 

Ontario, Canada

 

Wholly owned subsidiary of Knoll, Inc.

Spinneybeck Enterprises, Inc.

 

New York

 

Wholly owned subsidiary of Knoll, Inc.

Spinneybeck, LTD.

 

Ontario, Canada

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

Spinneybeck Ireland

 

Ireland

 

Wholly owned subsidiary of Spinneybeck Enterprises, Inc.

Knoll Overseas, Inc.

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

Knoll Europe B.V.

 

Netherlands

 

Wholly owned subsidiary of Knoll Overseas, Inc.

Knoll Italy, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International S.p.A

 

Italy

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International, Ltd.

 

England & Wales

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International S.A.

 

France

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International Deutschland GmBH

 

Germany

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll International Belgium S.A.

 

Belgium

 

Wholly owned subsidiary of Knoll Europe B.V.

Knoll Muebles y Sistemas S.A. Columbia

 

Columbia

 

Subsidiary of Knoll Overseas, Inc.—nominal interest

Knoll Middle East, LLC

 

Delaware

 

Wholly owned subsidiary of Knoll Overseas, Inc.

Edelman Leather, LLC

 

Delaware

 

Wholly owned subsidiary of Knoll, Inc.

Edelman Leather Limited

 

Ireland

 

Wholly owned subsidiary of Edelman Leather, LLC

 

Loan Parties

 

NAME

 

JURISDICTION OF
INCORPORATION

 

CHIEF EXECUTIVE OFFICE

 

ID NUMBERS

Knoll, Inc.

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 13-3873847 Org ID #2571976

Spinneybeck Enterprises, Inc.

 

New York

 

425 CrossPoint Parkway, Suite 100, Getzville, NY 14068

 

Tax ID #16-1159029 Org ID # N/A

Knoll Overseas, Inc.

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 25-1648603 Org ID #0445727

Edelman Leather, LLC

 

Delaware

 

80 Pickett District Road, New Milford,

 

Tax ID # 26-1079129

 

--------------------------------------------------------------------------------


 

 

 

 

 

CT 06776

 

Org ID # 4418135

Knoll Middle East, LLC

 

Delaware

 

1235 Water Street, East Greenville, PA 18041

 

Tax ID # 26-1704938 Org ID # 4470663

 

--------------------------------------------------------------------------------


 

Schedule 6.17

 

Environmental Reports

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.18

 

Insurance

 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 

General Liability

 

rated based on estimated $766mm Sales

 

TC2J-GLSA-487K0398- 04-TIL-11

(U.S.)

 

4/1/11 to 4/1/12

 

Travelers Property & Casualty Co. of America

 

$100,000 deductible each occ.

$1,000,000 each occ.

$10,000,000 gen. aggregate $2,000,000 prod./co.op. agg.

$1,000,000 personal/advertising injury

$1,000,000 employee benefits liability agg.

 

 

 

 

 

 

 

 

 

Canadian General

Liability

 

231D7411

(Canada)

 

4/1/11 to 4/1/12

 

St. Paul Fire & Marine Insurance Co.

 

Same as above

 

 

 

 

 

 

 

 

 

Business Automobile

 

TJ-CAP-487K0386-TIL-11 (U.S.) 13 vehicles

 

4/1/11 to 4/1/12

 

Travelers Property & Casualty Co. of America

 

$1,000,000 CSL (Bodily Injury/Property Damage)

$1,000,000 UM/UIM

Statutory — PIP

Maximum — Added PIP

Guaranteed Cost

Self insured for physical damage, except hired auto

 

 

 

 

 

 

 

 

 

Canadian Hired/Non-Owned Auto

 

234D1054

(Canada) — No owned vehicles

 

4/1/11 to 4/1/12

 

St. Paul Fire & Marine Insurance Co.

 

$1,000,000 CSL (Bodily Injury/Property Damage)

 

 

 

 

 

 

 

 

 

Workers Compensation

(All States Except AZ, WI, OR & MA)

 

TC2N-UB-751G950-6-11

 

4/1/11 to 4/1/12

 

Phoenix Insurance Co. (Travelers)

 

$250,000 deducible each occ.
Coverage A: Statutory Benefits



Coverage B: Employers Liability

$1,000,000 bodily injury by accident — each accident

$1,000,000 bodily injury by disease — each employee

$1,000,000 bodily injury by disease — policy limit

 

 

 

 

 

 

 

 

 

Workers Compensation

(AZ, OR, WI, MA)

 

TRJ-UB-751G951-8-11

 

4/1/11 to 4/1/12

 

Travelers Indemnity Co. (Travelers)

 

$250,000 deducible each occ.
Coverage A: Statutory Benefits



Coverage B: Employers Liability

$1,000,000 bodily injury by accident — each accident

$1,000,000 bodily injury by disease — each employee

$1,000,000 bodily injury by

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

disease — policy limit

 

 

 

 

 

 

 

 

 

Umbrella Liability

($25 Million)

 

QK06401597

 

4/1/11 to 4/1/12

 

St Paul Fire & Marine Insurance Co. (Travelers)

 

$10,000 self-insured retention
$25,000,000 each occurrence

$25,000,000 general aggregate
$25,000,000 products/completed operations aggregate

 

 

 

 

 

 

 

 

 

1st Layer Excess Liability

($25 Million xs scheduled underlying policies)

 

9363-03-54

 

4/1/11 to 4/1/12

 

Federal Insurance Company

(Chubb)

 

Excess of Underlying

$25,000,000 and Primary $25,000,000 each occurrence

$25,000,000 general aggregate

$25,000,000 products/completed

 

 

 

 

 

 

 

 

 

2nd Layer Excess Liability

($50 Million xs scheduled underlying policies)

 

SHX 00048418214

 

4/l/11 to 4/1/12

 

American Insurance Co. (Fireman’s Fund)

 

Excess of Underlying

$50,000,000 and Primary $50,000,000 each occurrence

 $50,000,000 general aggregate

 

 

 

 

 

 

 

 

 

Director’s & Officer’s Liability

 

105536859

 

12/14/11 to 12/14/12

 

Travelers Casualty and Surety Co. of America

 

Deductible varies between $0 and $500,000

$10,000,000 Aggregate

$2,000,000 Employed Lawyers sublimit

$2,000,000 Investigative Costs sublimit

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

8209-4140

 

12/14/11 to 12/14/12

 

Federal Insurance Co. (Chubb)

 

$10,000,000 xs $10,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

HM-0303-2204-121411

 

12/14/11 to 12/14/12

 

Hudson Insurance Co.

 

$5,000,000 xs $25,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Excess Director’s & Officer’s Liability

 

ELU124000-11

 

12/14/11 to 12/14/12

 

XL Specialty Insurance Co

 

$5,000,000 xs $20,000,000 Aggregate Incl. defense

 

 

 

 

 

 

 

 

 

Crime

 

6804-3241

 

12/14/11 to 12/14/12

 

Federal Insurance Co. (Chubb)

 

$100,000 deductible per occurrence except:

$0 ERISA

$10,000 Credit Card

LIMITS:

$10,000,000

(Employee Dishonesty Included ERISA Bond)
$10,000,000
(Forgery or Alteration)
$10,000,000
(In Transit)
$10,000,000

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

(Theft, Disappearance and Destruction)

$10,000.000

(Funds Transfer Fraud/Computer Theft)

$10,000,000

(Money Order and Counterfeit Fraud)

$10,000,000

(Employee Dishonesty Against Client)

Included ERISA Bond
$1,000,000

(Credit Card Fraud)

$250,000

(Investigative Expense)

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

6804-3241

 

12/14/11 to 12/14/12

 

Federal Insurance Co. (Chubb)

 

$50,000 deductible per loss

$10,000,000 Aggregate

$100,000 Voluntary Compliance Sublimit

 

 

 

 

 

 

 

 

 

Special Accident Kidnap, Ransom & Extortion

 

6802-4651

 

12/14/11 to 12/14/12

 

Federal Insurance Co.

(Chubb)

 

$5,000,000 K&R/Extortion

 

 

 

 

 

 

 

 

 

Global Property Program

 

LR882

 

4/1/11 to 4/1/12

 

Factory Mutual Insurance Co.

 

DEDUCTIBLES:
$100,000 All Other Perils
$25,000 Foreign Locations
$50,000 Showrooms/Sales Offices
Earth Movement: $100,000 except:
-California: 5% TIV, minimum $100,000 per location
- Italy, Germany & New Madrid Group B: 3% TIV, minimum $250,000 per location
- New Madrid Group A: 1% TIV, minimum $100,000 per location
- Pacific Northwest Group B: 3% TIV, minimum $100,000 per location Wind:
$100,000 except:
-Tier 1 Counties: 3% TIV, minimum $100,000 per location
-Tier 2 Counties: 2%TIV, minimum $100,000 per location
- Coastal Wind (VA & North): $100,000 per location Flood: $100,000 per location
except,
- High Hazard Flood Zones:

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

 $500,000 per location or $100.000 excess of NFIP

Note: Various Deductibles apply
LIMITS:

$1,216,446,000 Blanket limit (All Real and Personal Property & Business Income
Combined)

Included Machinery Breakdown $100,000,000 Expediting & Extra Expense

$25,000,000 Contingent Business Interruption

$100,000,000 / 90 Days Newly Acquired Property

$10,000,000 Miscellaneous Unnamed Locations

$250,000,000 Earth Movement Aggregate

 —$2,600,000 Sublimit — CA

 —$10,000,000 Sublimit — Italy and Germany combined

 —$5,000,000 Sublimit — New Madrid

—$1,000,000 Sublimit — Pacific Northwest

Included Named Storm $250,000,000 Flood Aggregate
—$5,000,000 Sublimit — Paris Showroom
Note: Various Sublimits apply

 

 

 

 

 

 

 

 

 

Property - Italy

 

See above

 

4/1/11 to 4/1/12

 

Factory Mutual Insurance Co.

 

See above

 

 

 

 

 

 

 

 

 

Property - Canada

 

See above

 

4/1/11 to 4/1/12

 

Factory Mutual Insurance Co.

 

See above

 

 

 

 

 

 

 

 

 

Property - France

 

See above

 

4/1/11 to 4/1/12

 

Factory Mutual Insurance Co.

 

See above

 

 

 

 

 

 

 

 

 

Foreign Excess and DIC

(Casualty)

 

GB06400233

 

4/1/11 to 4/1/12

 

Travelers Property & Casualty Co. of America

 

1) General Liability
$2,000,000 General Aggregate
$2,000,000 Products / Completed Operation Aggregate
$1,000,000 Each Occurrence
$1,000,000 Personal and Advertising Liability
$1,000,000 Premises Damage

 

--------------------------------------------------------------------------------


 

Coverage

 

Policy #

 

Policy Term

 

Insurer

 

Deductibles/Limits

 

 

 

 

 

 

 

 

$10,000 Medical Expense Per Person
$1,000,000 Employee Benefits Aggregate

 

2) Auto Liability
$1,000,000 CSL
$10,000 Medical Payments — per person

 

3) Foreign Voluntary

Workers Compensation WC and EL Benefits - State of Hire
$1,000,000 BI Each Accident
$1,000,000 BI by Disease
$1,000,000 BI by Disease Policy Limit
$250,000 Repatriation Expense each employee/ $500,000 aggregate

 

--------------------------------------------------------------------------------


 

Schedule 6.19(a)

 

Filing Offices

 

Knoll, Inc.

 

The Secretary of State of the State of Delaware

 

 

 

Knoll Overseas, Inc.

 

The Secretary of State of the State of Delaware

 

 

 

Spinneybeck Enterprises, Inc.

 

The Secretary of State of the State of New York

 

 

 

Edelman Leather, LLC

 

The Secretary of State of the State of Delaware

 

 

 

Knoll Middle East, LLC

 

The Secretary of State of the State of Delaware

 

This schedule does not include fixture filings.

 

--------------------------------------------------------------------------------


 

Schedule 6.19(c)

 

Fixture Filing and Mortgage Filing Offices

 

Knoll, Inc.

 

Kent County Register of Deeds

 

 

300 Monroe Avenue, NW

 

 

Grand Rapids, Michigan 49503

 

 

 

 

 

Muskegon County Register of Deeds

 

 

990 Terrace Street

 

 

County Building

 

 

Muskegon, MI 49442

 

 

 

 

 

Montgomery County Recorder of Deeds

 

 

One Montgomery Plaza

 

 

Suite 303

 

 

Swede and Airy Streets

 

 

Norristown, PA 19404

 

--------------------------------------------------------------------------------


 

Schedule 6.20(a)

 

Owned Property

 

Knoll, Inc.

 

4300 36th St., S.E., Kentwood, County of Kent, Michigan

Knoll, Inc.

 

2800 Estes St., Norton Shores, County of Muskegon, Michigan (plus adjacent
parcel acquired in 2001)

Knoll, Inc.

 

329 Railroad Street, Borough of East Greenville, County of Montgomery,
Pennsylvania

Knoll, Inc.

 

1235 Water Street, Upper Hanover Township, County of Montgomery, Pennsylvania

Knoll, Inc.

 

1050 Peevy Road, Upper Hanover Township, County of Montgomery, Pennsylvania

 

--------------------------------------------------------------------------------


 

Schedule 6.20(b)

 

Leased Property

 

Knoll, Inc. manufacturing plant

 

921 W. Western Avenue

 

 

Muskegon, MI

 

In addition, Borrower and its Subsidiaries lease showroom, office and warehouse
space, none of which individually is material to the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule 8.01

 

Existing Indebtedness

 

Lender

 

Type of Indebtedness and
Description

 

Outstanding Amount (or, if line of
credit, maximum amount of the
line of credit)

Societe Generale

 

Knoll International S.A. — Line of Credit

 

€

 305,000.00

Fortis Banque — BNP

 

Knoll International S.A. — Line of Credit

 

€

 1,150,000.00

Banca Nazionale Del Lavoro

 

Knoll International S.p.A — Line of Credit

 

€

 2,700,000.00

Banca Intesa

 

Knoll International S.p.A — Line of Credit

 

€

 2,000,000.00

Banca Carige

 

Knoll International S.p.A — Line of Credit

 

€

 2,100,000.00

Unicredit Banca

 

Knoll International S.p.A — Line of Credit

 

€

 850,000.00

 

--------------------------------------------------------------------------------


 

Schedule 8.02

 

Existing Liens

 

None

 

--------------------------------------------------------------------------------


 

Schedule 8.04

 

Existing Investments

None.

 

--------------------------------------------------------------------------------


 

Schedule 11.02

 

Certain Addresses for Notices

1.  Address for Loan Parties:

 

Borrower:

 

Knoll, Inc.

1235 Water Street

East Greenville, PA 18041

Attention:

 

Barry L. McCabe

Cc:

 

Michael Pollner

Telephone:

 

(215) 679-1301

Facsimile:

 

(215) 679-1013

E-mail:

 

bmccabe@knoll.com

Website:

 

www.knoll.com

 

With copies to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:

 

William Hiller

Telephone:

 

(212) 728 8228

Facsimile:

 

(212) 728 9228

E-mail:

 

whiller@willkie.com

 

2.  Addresses for Administrative Agent, Swing Line Lender and L/C Issuer:

 

Administrative Agent’s Office:

 

(for payments and requests)

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code:

 

NC1-001-04-39

Charlotte, North Carolina  28255-001

Attention:

 

Johnathon Clarke

Telephone:

 

(980) 386-4198

Facsimile:

 

(704) 719-8839

 

Wiring instructions:

 

Bank of America, N.A.

Charlotte, North Carolina

ABA #:

 

026009593

Acct #:

 

136-621-225-0600

 

--------------------------------------------------------------------------------


 

Attention:

 

Johnathon Clarke

Ref:

 

Knoll, Inc.

 

Other Notices to Administrative Agent:

 

Bank of America, N.A.

901 Main Street 14th Floor

Mail Code:

 

TX1-492-14-11

Dallas, Texas 75202

Attention:

 

Maurice Washington

Telephone:

 

214- 209-4128

Facsimile:

 

214-290- 9544

E-mail:

 

maurice.washington@baml.com

 

For Notices as L/C Issuer:

 

Bank of America, N.A.

1 Fleet Way

Mail Code:

 

PA6-580-02-30

Scranton, Pennsylvania  18507

Attention:

 

Alfonso Malave Jr.

Telephone:

 

570-330-4212

Facsimile:

 

570-330-4186

E-mail:

 

alfonso.malave@bankofamerica.com

 

For Notices as Swing Line Lender:

(daily borrowing/repaying activity)

 

Bank of America, N.A.

One Independence Center

101 N. Tryon Street

Mail Code:

 

NC1-001-04-39

Charlotte, North Carolina 28255-001

Attention:

 

Johnathon Clarke

Telephone:

 

(980) 386-4198

Facsimile:

 

(704) 719-8839

 

Wiring instructions:

 

Bank of America, N.A.

Charlotte, North Carolina

ABA #:  026009593

Acct #:           136-621-225-0600

Attention:

 

Johnathon Clarke

Ref:

 

Knoll, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date:                   , 20     

 

To:                              Bank of America, N.A., as Administrative Agent

 

Re:                               Amended and Restated Credit Agreement dated as
of February 3, 2012 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Knoll, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.                                       The undersigned hereby requests (select
one):

 

o  A Borrowing of Revolving Loans

 

o  A Borrowing of an Incremental Term Loan

 

o  A conversion or continuation of Revolving Loans

 

o  A conversion or continuation of an Incremental Term Loan

 

2.                                       On                     , 20      (which
is a Business Day).

 

3.                                       Amount and Currency of Borrowing
                               .

 

--------------------------------------------------------------------------------


 

4.                                       Type of Loan requested:

 

o Base Rate Loans(1)

o Eurocurrency Rate Loans

 

5.                                       With an Interest Period of (for
Eurocurrency Rate Loans):

 

o One Month

o Two Month

o Three Month

 

 

 

o Six Month

o Nine Month*

o Twelve Month*

 

The Borrower hereby represents and warrants that (a) after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the Total Revolving
Outstandings shall not exceed the Maximum Permitted Revolving Outstandings,
(iii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations plus such Revolving Lender’s Applicable Percentage
of the Outstanding Amount of all Swing Line Loans shall not exceed such
Revolving Lender’s Revolving Commitment and (iv) the aggregate Outstanding
Amount of all Loans and L/C Obligations denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit, (b) each of the conditions
set forth in Section 2.01(c)(ii) of the Credit Agreement has been satisfied on
and as of the date of any Borrowing of an Incremental Term Loan and (c) each of
the conditions set forth in Section 5.02 of the Credit Agreement has been
satisfied on and as of the date hereof in the case of any Borrowing.

 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(1)       Only available for Revolving Loans and Incremental Term Loans.

*              Only available if consented to by all of the Lenders.

*              Only available if consented to by all of the Lenders.

 

--------------------------------------------------------------------------------


 

Exhibit 2.04

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                , 20     

 

To:                              Bank of America, N.A., as Swing Line Lender

 

Cc:                               Bank of America, N.A., as Administrative Agent

 

Re:                               Amended and Restated Credit Agreement dated as
of February 3, 2012 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Knoll, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

1.                                       The undersigned hereby requests a Swing
Line Loan.

 

2.                                       On                    , 20     (a
Business Day).

 

3.                                       In the amount of $             .

 

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (a) after giving effect to such Borrowing of Swing
Line Loans, (i) the Total Revolving Outstandings shall not exceed the Maximum
Permitted Revolving Outstandings, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment
and (b) each of the conditions set forth in Section 5.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing of Swing Line Loans.

 

--------------------------------------------------------------------------------


 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(i)

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                 or registered assigns (the “Revolving Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Revolving Lender to the Borrower under that certain Amended and Restated
Credit Agreement dated as of February 3, 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Revolving Lender the Applicable
Currency in immediately available funds at the Administrative Agent’s Office. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

 

This Revolving Note is one of the Revolving Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Revolving Loans made by the Revolving Lender shall be
evidenced by one or more loan accounts or records maintained by the Revolving
Lender in the ordinary course of business. The Revolving Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Revolving Note.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(ii)

 

FORM OF SWING LINE NOTE

 

                          

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
BANK OF AMERICA, N.A. or registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Amended and Restated Credit
Agreement dated as of February 3, 2012 (as amended, modified, supplemented or
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest shall be made to
the Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.

 

This Swing Line Note is the Swing Line Note referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement.  Swing Line Loans made by the Swing Line Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Swing Line Lender may also attach schedules
to this Swing Line Note and endorse thereon the date, amount and maturity of its
Swing Line Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Swing Line Note.

 

--------------------------------------------------------------------------------


 

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 2.11(a)(ii)

 

FORM OF INCREMENTAL TERM NOTE

 

                         

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                              or registered assigns (the “Incremental Term Loan
Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of the Incremental Term Loans from
time to time made by the Incremental Term Loan Lender to the Borrower under that
certain Amended and Restated Credit Agreement dated as of February 3, 2012 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each of
the Incremental Term Loans from the date of such Incremental Term Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Credit Agreement.  All payments of principal and interest
shall be made to the Administrative Agent for the account of the Incremental
Term Loan Lender in the Applicable Currency in immediately available funds at
the Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Incremental Term Note is one of the Incremental Term Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Incremental Term
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement.  Incremental Term Loans made by the
Incremental Term Loan Lender shall be evidenced by one or more loan accounts or
records maintained by the Incremental Term Loan Lender in the ordinary course of
business.  The Incremental Term Loan Lender may also attach schedules to this
Incremental Term Note and endorse thereon the date, amount and maturity of its
Incremental Term Loans and payments with respect thereto.

 

--------------------------------------------------------------------------------


 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Incremental Term Note.

 

THIS F/X REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

 

[Signature on Following Page]

 

--------------------------------------------------------------------------------


 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February 3, 2012 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among Knoll, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

Date:                    , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February 3, 2012 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among Knoll, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                   , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 3.01(e)-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February 3, 2012 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among Knoll, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                 , 20[  ]

 

--------------------------------------------------------------------------------


 

 

Exhibit 3.01(e)-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of February 3, 2012 (as amended, modified, supplemented or extended
from time to time, the “Credit Agreement”) among Knoll, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------


 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

Date:                    , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit 7.04

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                , 20    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Re:                             Amended and Restated Credit Agreement dated as
of February 3, 2012 (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among Knoll, Inc., a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the                       of the Borrower, and that, in [his/her]
capacity as such, [he/she] is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.                             Attached hereto as Schedule 1 are the year-end
audited financial statements required by Section 7.01(a) of the Credit Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

--------------------------------------------------------------------------------


 

[1.          Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

 

3.             A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             [Except as provided in the list sentence of this paragraph 4,
the] [The] representations and warranties of the Loan Parties contained in the
Credit Agreement or any other Loan Document, are true and correct on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 6.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.  [Describe exceptions, if
any.]

 

--------------------------------------------------------------------------------


 

5.             The financial covenant analyses and calculation of the
Consolidated Interest Coverage Ratio, the Consolidated Net Leverage Ratio and
the Consolidated Leverage Ratio set forth on Schedule 2 attached hereto are true
and accurate on and as of the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                , 20     .

 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2

to Compliance Certificate

 

1.

Consolidated Interest Coverage Ratio

 

 

 

 

 

 

 

 

(a)

Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income

$

 

 

 

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

$

 

 

 

 

 

 

 

 

 

(iii)

amounts for taxes based on income, profits or capital and commercial activity
payments to taxing authorities

$

 

 

 

 

 

 

 

 

 

(iv)

depreciation and amortization expense

$

 

 

 

 

 

 

 

 

 

(v)

non-recurring fees, cash charges and other cash expenses made or incurred in
connection with the Transactions that are paid or otherwise accounted for within
180 days of the consummation of the Transactions

$

 

 

 

 

 

 

 

 

 

(vi)

any extraordinary losses

$

 

 

--------------------------------------------------------------------------------


 

 

 

(vii)

facilities relocation or closing costs, non-recurring restructuring costs and
integration costs and fees in connection with Permitted Acquisitions (not to
exceed $10,000,000)

$

 

 

 

 

 

 

 

 

 

(viii)

amortization and impairment charges resulting from purchase accounting
adjustments

$

 

 

 

 

 

 

 

 

 

(ix)

non-cash compensation charges and deferred compensation charges

$

 

 

 

 

 

 

 

 

 

(x)

other non-cash charges (other than the write-down of current assets),
impairments and expenses

$

 

 

 

 

 

 

 

 

 

(xi)

fees, cash charges and other cash expenses made or incurred in connection with
equity or debt financings, amendments and waivers

$

 

 

 

 

 

 

 

 

 

(xii)

cash payments made on account of non-cash charges added to Consolidated Net
Income

$

 

 

 

 

 

 

 

 

 

(xiii)

extraordinary gains and all non-cash items of income (to the extent included in
Consolidated Net Income)

$

 

 

--------------------------------------------------------------------------------


 

 

 

(xiv)

Consolidated EBITDA [Sum of (i) + (ii) + (iii) + (iv) + (v) + (vi) + (vii) +
(viii) + (ix) + (x) + (xi) – (xii) – (xiii)]

$

 

 

 

 

 

 

 

 

(b)

Consolidated Interest Expense

 

 

 

 

 

 

 

 

 

 

(i)

interest expense net of cash interest income

$

 

 

 

 

 

 

 

 

 

(ii)

accrued interest required to be capitalized

$

 

 

 

 

 

 

 

 

 

(iii)

Consolidated Interest Expense [Sum of (i) + (ii)]

$

 

 

 

 

 

 

 

 

(c)

Consolidated Interest Coverage Ratio [(a)(xiv)/(b)(iii)]

:1.0

 

 

 

 

 

 

 

2.

Consolidated Net Leverage Ratio

 

 

 

 

 

 

 

 

 

(a)

total Indebtedness

$

 

 

 

 

 

 

 

 

(b)

unrestricted cash of the Borrower and its Subsidiaries in excess of $15,000,000

$

 

 

 

 

 

 

 

 

(c)

Consolidated EBITDA [1(a)(xiv) above]

$

 

 

--------------------------------------------------------------------------------


 

 

(d)

Consolidated Leverage Ratio [((a) – (b))/(c)]

:1.0

 

 

 

 

 

 

 

3.

Consolidated Leverage Ratio

 

 

 

 

 

 

 

 

 

(a)

total Indebtedness

$

 

 

 

 

 

 

 

 

(b)

Consolidated EBITDA [1(a)(xiv) above]

$

 

 

 

 

 

 

 

 

(c)

Consolidated Leverage Ratio (Pricing) [(a)/(b)]

:1.0

 

 

--------------------------------------------------------------------------------


 

Exhibit 7.09

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (the “Agreement”) dated as of              , 20        is
by and between                     , a                   (the “New Subsidiary”),
and Bank of America, N.A., in its capacity as Administrative Agent under that
certain Amended and Restated Credit Agreement dated as of February 3, 2012 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among Knoll, Inc., a Delaware corporation (the “Borrower”), the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.09 of the Credit Agreement to cause
the New Subsidiary to become a “Loan Party” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Lenders:

 

1.                                       The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement.  Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to each Lender and the
Administrative Agent, as provided in Article IV of the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

 

2.                                       The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Security Agreement and an “Obligor” for all
purposes of the Security Agreement, and shall have all the obligations of an
Obligor thereunder as if it had executed the Security Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Security
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 2, the New Subsidiary hereby grants, pledges and assignes to the
Administrative Agent, for the benefit of the holders of the Secured Obligations
(as defined in the Security Agreement), a continuing security interest in, and a
right of set off against, any and all right, title and interest of the New
Subsidiary in and to the Collateral (as defined in the Security Agreement),
including, but not limited to, the Equity Interests identified on Schedule 6
hereto, of the New Subsidiary to secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Security Agreement).

 

3.                                       The New Subsidiary hereby represents
and warrants to the Administrative Agent and the Lenders that:

 

(a)                                  The New Subsidiary’s exact legal name and
state of formation are as set forth on the signature pages hereto.

 

--------------------------------------------------------------------------------


 

(b)                                 The New Subsidiary’s taxpayer identification
number and organization number are set forth on Schedule 1 hereto.

 

(c)                                  Other than as set forth on Schedule 2
hereto, the New Subsidiary has not changed its legal name, changed its state of
formation, been party to a merger, consolidation or other change in structure in
the five years preceding the date hereof.

 

(d)                                 Schedule 3 hereto includes all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by the New
Subsidiary as of the date hereof.  None of the IP Rights of the New Subsidiary
set forth in Schedule 3 hereto is subject to any licensing agreement or similar
arrangement, except as set forth on Schedule 3 hereto.

 

(e)                                  Schedule 4 hereto includes all Commercial
Tort Claims before any Governmental Authority by or in favor of the New
Subsidiary.

 

(f)                                    Schedule 5 hereto lists all real property
located in the United States that is owned or leased by the New Subsidiary as of
the date hereof.

 

(g)                                 Schedule 6 hereto includes each Subsidiary
of the New Subsidiary, including (i) jurisdiction of formation, (ii) number of
shares of each class of Equity Interests outstanding, (iii) the certificate
number(s) of the certificates evidencing such Equity Interests and number and
percentage of outstanding shares of each class owned by the New Subsidiary
(directly or indirectly) of such Equity Interests and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.

 

4.                                       The address of the New Subsidiary for
purposes of all notices and other communications is the address designated for
all Loan Parties on Schedule 11.02 to the Credit Agreement or such other address
as the New Subsidiary may from time to time notify the Administrative Agent in
writing.

 

5.                                       The New Subsidiary hereby waives
acceptance by the Administrative Agent and the Lenders of the guaranty by the
New Subsidiary under Article IV of the Credit Agreement upon the execution of
this Agreement by the New Subsidiary.

 

6.                                       This Agreement may be executed in
multiple counterparts, each of which shall constitute an original but all of
which when taken together shall constitute one contract.

 

7.                                       THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged and accepted:

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Administrative Agent

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Taxpayer Identification Number; Organizational Number

 

Schedule 2

 

Changes in Legal Name or State of Formation;

 

Mergers, Consolidations and other Changes in Structure

 

Schedule 3

 

IP Rights

 

Schedule 4

 

Commercial Tort Claims

 

Schedule 5

 

Real Property Locations

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Equity Interests

 

--------------------------------------------------------------------------------


 

Exhibit 11.06

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](4) hereunder are several and not
joint.](5) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such
facilities(6)) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein

 

--------------------------------------------------------------------------------

(2)                                  For bracketed language here and elsewhere
in this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(3)                                  For bracketed language here and elsewhere
in this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(4)                                  Select as appropriate.

 

(5)                                  Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

(6)                                  Include all applicable subfacilities.

 

--------------------------------------------------------------------------------


 

collectively as [the][an] “Assigned Interest”).  Each such sale and assignment
is without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

Knoll, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

Amended and Restated Credit Agreement dated as of February 3, 2012 (as amended,
modified, supplemented or extended from time to time, the “Credit Agreement”)
among Knoll, Inc., a Delaware corporation (the “Borrower”), the Guarantors from
time to time party thereto, the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned(7)

 

Percentage Assigned of
Commitment/Loans(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Trade Date:

 

 

 

 

 

 

 

8.

 

Effective Date:

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

[Consented to and](9) Accepted:

 

 

BANK OF AMERICA, N.A.,

 

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](10)

 

 

KNOLL, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

 

[Consented to:](11)

 

 

BANK OF AMERICA, N.A.,

 

 

 

as L/C Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(10)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.  The Borrower shall be deemed to have consented to any
assignment if it has not provided written objection thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof.

(11)  To be added only if the consent of the L/C Issuer is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.                              Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                              Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iv) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(ii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                       Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                       General Provisions.  This Assignment
and Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------